Exhibit 10.51
EXECUTION VERSION




______________________________________________________________________________
LOAN AND SECURITY AGREEMENT
Dated as of April 19, 2018
______________________________________________________________________________
SUPER MICRO COMPUTER, INC.,

as U.S. Borrower,
SUPER MICRO COMPUTER B.V.,
as Dutch Borrower
______________________________________________________________________________
BANK OF AMERICA, N.A.,
as Agent
______________________________________________________________________________
BANK OF AMERICA, N.A.,
as Sole Lead Arranger, Sole Bookrunner
______________________________________________________________________________
ING CAPITAL LLC,
as Syndication Agent,
EAST WEST BANK,
as Documentation Agent
______________________________________________________________________________




99881535_9

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page
SECTION 1.    DEFINITIONS; RULES OF CONSTRUCTION     1
1.1    Definitions     1
1.2    Accounting Terms     35
1.3    Uniform Commercial Code 35
1.4    Certain Matters of Construction     35
1.5    Currency Equivalents. 36    
1.6    Dutch Terms     37
SECTION 2.    CREDIT FACILITIES     38
2.1    Revolver Commitment. 38
2.2    Reallocation of Revolver Commitments.     41
2.3    Letter of Credit Facility.     42
SECTION 3.    INTEREST, FEES AND CHARGES     45
3.1    Interest. 45
3.2    Fees.     46
3.3    Computation of Interest, Fees, Yield Protection     47
3.4    Reimbursement Obligations     47
3.5    Illegality     48
3.6    Inability to Determine Rates     48
3.7    Increased Costs; Capital Adequacy. 48
3.8    Mitigation     50
3.9    Funding Losses 50
3.10    Maximum Interest     50
SECTION 4.    LOAN ADMINISTRATION     51
4.1    Manner of Borrowing and Funding Revolver Loans. 51
4.2    Defaulting Lender     53
4.3    Reserved     53
4.4    Borrower Agent     53
4.5    One Obligation 54
4.6    Effect of Termination     54
SECTION 5.    PAYMENTS     54


 
i
 



99881535_9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




5.1    General Payment Provisions     54
5.2    Repayment of Revolver Loans     55
5.3    Reserved.     55
5.4    Payment of Other Obligations     55
5.5    Marshaling; Payments Set Aside     55
5.6    Application and Allocation of Payments.     55
5.7    Dominion Account     58
5.8    Account Stated     58
5.9    Taxes. 58
5.10    Lender Tax Information.     61
5.11    Nature and Extent of Each Borrower’s Liability. 62
5.12    Currency Matters     66
SECTION 6.    CONDITIONS PRECEDENT     67
6.1    Conditions Precedent to Initial U.S. Revolver Loans     67
6.2    Conditions Precedent to Initial Dutch Revolver Loans 68
6.3    Conditions Precedent to All Credit Extensions     70
6.4    Post-Closing Requirements     71
SECTION 7.    COLLATERAL 71
7.1    Grant of Security Interest     71
7.2    Lien on Deposit Accounts; Cash Collateral.     74
7.3    Real Estate Collateral.     74
7.4    Other Collateral.     74
7.5    Limitations     75
7.6    Further Assurances     75
SECTION 8.    COLLATERAL ADMINISTRATION 75
8.1    Borrowing Base Reports     75
8.2    Accounts.     76
8.3    Inventory.     77
8.4    Equipment.     78
8.5    Deposit Accounts     78
8.6    General Provisions.     79


 
ii
 



99881535_9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




8.7    Power of Attorney     80
SECTION 9.    REPRESENTATIONS AND WARRANTIES     81
9.1    General Representations and Warranties     81
9.2    Complete Disclosure     87
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS     87
10.1    Affirmative Covenants     87
10.2    Negative Covenants 91
10.3    Financial Covenants     95
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT     95
11.1    Events of Default     95
11.2    Remedies upon Default     97
11.3    License 98
11.4    Setoff     98
11.5    Remedies Cumulative; No Waiver.     98
SECTION 12.    AGENT     99
12.1    Appointment, Authority and Duties of Agent.     99
12.2    Agreements Regarding Collateral and Borrower Materials.     100
12.3    Reliance By Agent     101
12.4    Action Upon Default 101
12.5    Ratable Sharing     101
12.6    Indemnification     101
12.7    Limitation on Responsibilities of Agent     102
12.8    Successor Agent and Co-Agents.     102
12.9    Due Diligence and Non-Reliance     103
12.10    Remittance of Payments and Collections.     103
12.11    Individual Capacities 104
12.12    Titles     104
12.13    Bank Product Providers     104
12.14    No Third Party Beneficiaries     104
12.15    Appointment of Agent as security trustee for U.K. Security
Documents     104
12.16    Parallel Debt Undertaking.     108


 
iii
 



99881535_9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS     109
13.1    Successors and Assigns     109
13.2    Participations.     110
13.3    Assignments.     111
13.4    Replacement of Certain Lenders     112
13.5    Disqualified Institutions.     112
SECTION 14.    MISCELLANEOUS     113
14.1    Consents, Amendments and Waivers.     113
14.2    Indemnity     115
14.3    Notices and Communications.     115
14.4    Performance of Borrowers’ Obligations     116
14.5    Credit Inquiries 116
14.6    Severability     116
14.7    Cumulative Effect; Conflict of Terms     117
14.8    Counterparts; Execution     117
14.9    Entire Agreement     117
14.10    Relationship with Lenders     117
14.11    No Advisory or Fiduciary Responsibility     117
14.12    Confidentiality     118
14.13    Reserved.     118
14.14    Reserved.     118
14.15    GOVERNING LAW     118
14.16    Consent to Forum; Bail-In of EEA Financial Institutions. 118
14.17    Waivers by Borrowers 119
14.18    Patriot Act Notice     120
14.19    NO ORAL AGREEMENT     120

LIST OF EXHIBITS AND SCHEDULES
Exhibit A     Assignment
Exhibit B     Assignment Notice
Schedule 1.1        Revolver Commitments of Lenders
Schedule 7.3        Real Estate


 
iv
 



99881535_9

--------------------------------------------------------------------------------





Schedule 8.5        Deposit Accounts
Schedule 8.6.1        Business Locations
Schedule 9.1.4        Names and Capital Structure
Schedule 9.1.5        Real Property in a Special Flood Hazard Zone
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14    Environmental Matters
Schedule 9.1.15    Restrictive Agreements
Schedule 9.1.16    Litigation
Schedule 9.1.20    Labor Contracts
Schedule 10.2.2    Existing Liens
Schedule 10.2.17    Existing Affiliate Transactions






 
v
 



99881535_9

--------------------------------------------------------------------------------






LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is dated as of April 19, 2018, among SUPER
MICRO COMPUTER, INC., a Delaware corporation (“SMCI”, together with any other
party joined hereto after the U.S. Closing Date as a “U.S. Borrower”,
individually, each a “U.S. Borrower” and collectively, the “U.S. Borrowers”),
upon the Dutch Closing Date (as defined below), SUPER MICRO COMPUTER B.V., a
private limited liability company formed under the laws of the Netherlands and
registered with the Trade Register of the Dutch Chamber of Commerce under number
17102792 (“SMCI BV”, together with any other party joined hereto after the Dutch
Closing Date as a “Dutch Borrower”, individually, each a “Dutch Borrower” and
collectively, the “Dutch Borrowers”, and together with U.S. Borrowers,
individually, a “Borrower” and, collectively, the “Borrowers”), the financial
institutions party to this Agreement from time to time as Lenders, and BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), as
administrative agent for the Lenders (in such capacity, “Agent”).
R E C I T A L S:
WHEREAS, Dutch Borrowers have requested that Dutch Lenders provide a credit
facility to Dutch Borrowers to finance their mutual and collective business
enterprise. Dutch Lenders are willing to provide the credit facility on the
terms and conditions set forth in this Agreement.
WHEREAS, U.S. Borrowers have requested that U.S. Lenders provide a credit
facility to U.S. Borrowers to finance their mutual and collective business
enterprise. U.S. Lenders are willing to provide the credit facility on the terms
and conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION

1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
Account Debtor Approved Countries: shall mean the United States, Canada, the
Netherlands, Germany, France, the United Kingdom, Spain, Italy, Portugal,
Australia, Hong Kong, New Zealand, Finland, Sweden, Norway, Belgium, Luxemburg,
Ireland, Singapore, Switzerland, in each case together with any state or
province or territory thereof (as applicable); provided, that, the Agent may, in
its Permitted Discretion and as a condition to such jurisdiction remaining an
Account Debtor Approved Country, require that Borrowers provide local law
security documentation in respect of Accounts of Account Debtors organized
outside of the jurisdiction of organization of such Borrowers to ensure that the
Agent has a duly perfected and enforceable Lien under the applicable law of such
jurisdiction; further provided, that Agent may add to or remove from the above
list any countries in its Permitted Discretion.


1

--------------------------------------------------------------------------------





Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.
Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through intermediaries, Controls, is Controlled by or is under
common Control with the specified Person.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement Currency: as defined in Section 1.5.  
Allocable Amount: as defined in Section 5.11.3.
Alternative Currency: Euros, Sterling or any other currency acceptable to the
Agent, and the Issuing Bank.
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act and the DMLTFPA.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
Applicable Margin: the margin set forth below:
(i) at any time prior to the Conversion Date, 2.75% with respect to U.S.
Revolver Loans, and
(ii) upon and after the Conversion Date, as determined by the average daily
Global Availability for the last Fiscal Quarter:


2

--------------------------------------------------------------------------------







Level




Global Availability
(as % of Revolver Commitments)
U.S. Revolver Loans
Dutch
Revolver Loans
I
<25%
2.00%
2.00%
II
>25% and < 50%
1.75%
1.75%
III
>50%
1.50%
1.50%



Until the last day of the Fiscal Quarter after the completion of the first full
Fiscal Quarter after the Conversion Date, margins shall be determined as if
Level II were applicable. Thereafter, margins shall be subject to increase or
decrease by Agent on the first day of the calendar month following each Fiscal
Quarter end. If Agent is unable to calculate average daily Global Availability
for a Fiscal Quarter due to Borrowers’ failure to deliver any Borrowing Base
Report when required hereunder, then, at the option of Agent or Required
Lenders, margins shall be determined as if Level III were applicable until the
first day of the calendar month following its receipt of such Borrowing Base
Report.
Applicable Time Zone: for borrowings under, and payments due by Borrower or
Lenders on (a) with respect to U.S. Revolver Loans, time of the day in Los
Angeles, California, and (b) with respect to Dutch Revolver Loans, time of day
in London, England
Approved Fund: any entity that is owned or Controlled by a Lender or Affiliate
of a Lender, and is engaged in making or investing in commercial loans in its
ordinary course of activities.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.
Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.
Availability Reserve: the Dutch Availability Reserve or the U.S. Availability
Reserve, as the context requires.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.


3

--------------------------------------------------------------------------------





Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
Bank Products: Dutch Bank Products and/or U.S. Bank Products, as the context so
requires.
Bank Product Reserve: the Dutch Bank Product Reserve and/or U.S. Bank Product
Reserve, as the context so requires.
Bankruptcy Code: Title 11 of the United States Code.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) letter of credit reimbursement obligations;
and (d) guaranties of any of the foregoing owing by another Person.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Dutch Borrowing Base Reports, U.S. Borrowing Base Reports,
Compliance Certificates and other information, reports, financial statements and
other materials delivered by any Borrower hereunder, as well as other Reports
and information provided by Agent to Lenders.
Borrowing: a group of Dutch Revolver Loans or U.S. Revolver Loans (as
applicable) that are made on the same day.
Borrowing Base Report: the Dutch Borrowing Base Report and/or U.S. Borrowing
Base Report, as the context so requires.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, California or Texas , and if such day relates to a LIBOR, any such
day on which dealings in Dollar deposits are conducted in the London interbank
market and if such day relates to a Dutch Revolver Loan or Dutch Letter of
Credit, any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the laws of, or are in fact closed in,
London, England or Amsterdam, the Netherlands.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.


4

--------------------------------------------------------------------------------





Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP.
Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of (a) Dutch Obligations, in an amount equal to (i) with respect to Dutch LC
Obligations, 105% of the aggregate Dutch LC Obligations, and (ii) with respect
to any inchoate, contingent or other Dutch Obligations (including Dutch Secured
Bank Product Obligations), Agent’s good faith estimate of the amount due or to
become due, including fees, expenses and indemnification hereunder and (b) U.S.
Obligations, in an amount equal to (i) with respect to U.S. LC Obligations, 105%
of the aggregate U.S. LC Obligations, and (ii) with respect to any inchoate,
contingent or other U.S. Obligations (including U.S. Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder. “Cash Collateralization”
has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of


5

--------------------------------------------------------------------------------





law) by any Governmental Authority; provided, that “Change in Law” shall
include, regardless of the date enacted, adopted or issued, all requests, rules,
guidelines, requirements or directives (i) under or relating to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or (ii) promulgated pursuant to
Basel III by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar authority) or any other Governmental
Authority.
Change of Control: the occurrence of any of the following in any transaction or
series of related transactions or events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty five percent (35)% or more of the Equity Interests of SMCI
entitled to vote for members of the board of directors or equivalent governing
body of the SMCI on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right);
(b)    SMCI fails to own and control 100% of the Equity Interests of its
Subsidiaries except as a disposition of such Equity Interests is subject to a
Permitted Asset Disposition; or
(c)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of SMCI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any
Revolver Loans,


6

--------------------------------------------------------------------------------





Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Code: the Internal Revenue Code of 1986.
Collateral: the Dutch Collateral and/or U.S. Collateral, as the context so
requires.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.5; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Competitor: the following listed Persons: Huawei, Inspur, Sogun, Lenova, Quanta,
Winstron, Asus, Foxcon, Flextronics, Dell, HPE, IBM, Cisco, Fujitsu, NEC,
Samsung, Intel, Seagate and Western Digital.
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3 (and provide the
calculation of the financial covenants set forth in Section 10.3 whether or not
a Trigger Period exists).
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated EBITDA: for any fiscal period, without duplication, the total of
the following for SMCI and its Subsidiaries on a consolidated basis each
calculated for such period in accordance with GAAP, (a)  Consolidated Net Income
plus (b) to the extent deducted in calculating such Consolidated Net Income
(without duplication): the sum of (i) Consolidated Interest Charges, (ii) the
provision for federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization expense (iv) fees and expenses incurred in
connection with the negotiation, execution and delivery on the U.S. Closing Date
of the Loan Documents, (v) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (A) relating to any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to Accounts and Inventory, (B) any such non-cash item to the extent it
represents an accrual of, or reserve for, such expenditures in any future
period), (vi) non-cash expenses in connection with the issuance of Equity
Interests (other than Disqualified Stock) to the extent permitted by this
Agreement to the employees, officers or directors of SMCI or any of its
Subsidiaries,(vii) non-recurring expenses in connection with any Permitted
Acquisitions or other Investment permitted under this Agreement or a Permitted
Asset


7

--------------------------------------------------------------------------------





Disposition which is not in the Ordinary Course of Business, (viii) charges or
expenses incurred and paid during the Fiscal Year ending June 30, 2018 in the
aggregate amount not to exceed $20,000,000, in connection with the preparation
of the audited financial statements of SMCI for the Fiscal Year ending June 30,
2017 and the preparation and filing of Borrower’s Form 10-K with the Securities
and Exchange Commission for its Fiscal Year ending June 30, 2017, and (ix) any
other item approved by Agent in its Permitted Discretion, plus (c) to the extent
not included in determining Consolidated Net Income, business interruption
insurance proceeds received in cash in such period less, (d) without duplication
and to the extent reflected as a gain or otherwise included in the calculation
of Consolidated Net Income for such period (i) any credit for federal, state,
local or foreign income taxes payable, (ii) non-cash gains (excluding any such
non-cash gains to the extent (A) there were cash gains with respect to such
gains in past accounting periods or (B) there is a reasonable expectation that
there will be cash gains with respect to such gains in future accounting
periods), (iii) any aggregate net gain from any Permitted Asset Disposition
(excluding the disposition of any Accounts or Inventory) made not in the
Ordinary Course of Business and (iv) any other item required by Agent in its
Permitted Discretion.
Consolidated Interest Charges: for any period of measurement, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with Borrowed Money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by SMCI and its Subsidiaries on a consolidated basis.
Consolidated Net Income: at any date of determination, the net income (or loss)
of SMCI and its Subsidiaries on a consolidated basis for the applicable period
of measurement; provided that Consolidated Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary during such period to the extent that the declaration or
payment of Distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organic Documents or any agreement, instrument or
law applicable to such Subsidiary during such period, and (c) any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the Equity Interests of SMCI or any of its Subsidiaries in the net income
of any such Person for such period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such period to SMCI or a Subsidiary as a Distribution (and in the case of a
Distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to SMCI as described in clause (b) of this proviso).
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar


8

--------------------------------------------------------------------------------





payments regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.
Control: possession, directly or indirectly, of the power to direct or cause
direction of a Person’s management or policies, whether through the ability to
exercise voting power, by contract or otherwise.
Conversion Date: the date on which the Agent provides to Borrower Agent written
notice (together with an updated Schedule 1.1 reflecting the Revolver
Commitments upon the occurrence of the Conversion Date) that each of the
following conditions have been satisfied:
(a)     Borrower Agent has requested, in a writing delivered to Agent, that the
Agent pursue the actions necessary to cause the Conversion Date to occur;
(b)    SMCI has filed all of its unfiled 10Q and 10K filings with the SEC and
Agent and Supermajority Lenders have reviewed and approved all such filings;
(c)     SMCI has delivered to Agent and Lenders its Fiscal Year ending June 30,
2017 unqualified audited financial statements together with a management letter
from its certified public accountants (who are acceptable to Agent), indicating
that any issues resulting in the late filing of its 10Q and 10K filings with the
SEC have been resolved;
(d)     confirmation by Agent that SMCI is in good standing with the NASDAQ
Stock Market;
(e)     Agent has received satisfactory confirmation that upon the satisfaction
of all of the conditions set forth in this definition, the Revolver Commitments
shall be in an amount agreed upon by Agent and Borrower Agent;
(f)     Agent and Supermajority Lenders have completed their business and legal
due diligence, including collateral reviews, field examinations, audits,
appraisals, assessments and other reviews by Agent and Supermajority Lenders;
(g)     Global Availability after giving effect to the Conversion Date is in an
amount greater than $100,000,000;


9

--------------------------------------------------------------------------------





(h)     Agent has received such additional Revolver Commitments from the Lenders
or Eligible Assignees as are deemed necessary by Agent and Borrower Agent;
(i)    Each Lender providing a Revolver Commitment after the Conversion Date has
obtained internal credit approval;
(j)    All of the matters set forth in Section 6.4.1 have been completed; and
(j)     Agent has received all such documents executed by any Obligor, Lender or
Eligible Assignee as deemed necessary by Agent in its Permitted Discretion,
including any amendments to the Loan Documents.
CRR: means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.
CWA: the Clean Water Act (33 U.S.C. §§1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days of
the date required hereunder; (b) has notified Agent or any Borrower that such
Lender does not intend to comply with its funding obligations hereunder or under
any other credit facility, or has made a public statement to that effect; (c)
has failed, within three Business Days following request by Agent or any
Borrower, to confirm in a manner satisfactory to Agent and Borrowers that such
Lender will comply with its funding obligations hereunder; or (d) other than an
Undisclosed Administration, has, or has a direct or indirect parent company that
has, become the subject of an Insolvency Proceeding (including reorganization,
liquidation, or appointment of a receiver, custodian, administrator or similar
Person by the Federal Deposit Insurance Corporation or any other regulatory
authority) or Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company unless the ownership


10

--------------------------------------------------------------------------------





provides immunity for such Lender from jurisdiction of courts within the United
States or from enforcement of judgments or writs of attachment on its assets, or
permits such Lender or Governmental Authority to repudiate or otherwise to
reject such Lender’s agreements.
Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.
Designated Jurisdiction: a country or territory that is the target of a
Sanction.
Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter or trailing twelve month period (as determined by Agent), equal to (a)
bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts, divided by (b)
gross sales.
Dilution Reserve: with respect to Dutch Borrowers or U.S. Borrowers, an amount
equal to 1.0% of the sum of Eligible Credit Insured Accounts and Eligible
Non-Credit Insured Accounts for each percentage point (or portion thereof) that
the Dilution Percent exceeds 5%.
Disqualified Institution: on any date, (a) any Person designated by Borrower
Agent as a “Disqualified Institution” by written notice delivered to Agent on or
prior to the date hereof and (b) any other Person that is a Competitor of a
Borrower or any of its Subsidiaries, which Person has been designated by
Borrower Agent as a “Disqualified Institution” by written notice to Agent and
the Lenders (including by posting such notice to the Platform) not less than 15
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower Agent has designated as no longer
being a “Disqualified Institution” by written notice delivered to the Agent from
time to time.
Disqualified Stock: with respect to any Person, any Equity Interest issued by
that Person, that, by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable), or upon the happening of any
event (other than a Change in Control or similar event), (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than solely for Equity Interests which are not
otherwise Disqualified Stock), pursuant to a sinking fund obligation or
otherwise or (b) is convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (i) debt securities or (ii) any Equity Interest
referred to in clause (a) above, in each case at any time prior to the date that
is ninety-one (91) days after the Revolver Termination Date.


Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.
DMLTFPA: the Dutch Money Laundering and Terrorism Finance Prevention Act (Wet
ter voorkoming van witwassen en financieren van terrorisme)


11

--------------------------------------------------------------------------------





Dollars: lawful money of the United States.
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes; provided, that the Dominion Account into which proceeds of
Dutch Collateral are deposited shall be in a country acceptable to Agent other
than the Netherlands.
DQ List: as defined in Section 13.5.4.
Due Diligence Trigger Period: the period (a) Global Availability is less than
the greater of (i) the $50,000,000, and (ii) 17.5% of the Global Borrowing Base;
and (b) continuing until, during each of the preceding 60 consecutive days, no
Event of Default has existed and Global Availability has been more than the
greater of (i) $50,000,000 and (y) 17.5% of the Global Borrowing Base.
Dutch Accounts Formula Amount: the sum of 85% of the Value of Eligible
Non-Credit Insured Accounts of Dutch Borrowers.
Dutch Availability: the Dutch Borrowing Base minus Dutch Revolver Usage.
Dutch Availability Reserve: the sum (without duplication) of (a) the Dutch
Inventory Reserve; (b) the Rent and Charges Reserve with respect to any Dutch
Borrower; (c) the Dutch Bank Product Reserve; (d) the aggregate amount of
liabilities secured by Liens upon Dutch Collateral that are or may be senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (e) the Dilution Reserve with respect to Dutch
Borrowers; and (f) such additional reserves, in such amounts and with respect to
such matters, as Agent in its Permitted Discretion may elect to impose from time
to time.
Dutch Bank Account Pledge: the bank account pledge governed by Dutch law dated
as of the Dutch Closing Date by and among the Dutch Borrowers and Agent.
Dutch Bank Product: any of the following products or services extended to a
Dutch Borrower or Affiliate of a Dutch Borrower (other than U.S. Borrowers) by a
Lender or any of its Affiliates: (a) Cash Management Services; (b) products
under Hedging Agreements; (c) commercial credit card and merchant card services;
and (d) leases, supply chain financing and other banking products or services,
other than Dutch Letters of Credit.
Dutch Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its discretion with respect to Dutch Secured Bank
Product Obligations.
Dutch Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate Dutch Revolver Commitments; or (b) the sum of the
Dutch Accounts Formula Amount, plus the Dutch Inventory Formula Amount, minus
the Dutch Availability Reserve; provided, that at no time shall the amount
calculated hereunder exceed 30% of the Global Borrowing Base (calculated after
giving effect to such limitation).


12

--------------------------------------------------------------------------------





Dutch Borrowing Base Report: a report of the Dutch Borrowing Base, in form and
substance satisfactory to Agent.
Dutch Closing Date: as defined in Section 6.2.
Dutch Collateral: all Property described in any Security Documents as security
for any Dutch Obligations, and all other Property of a Dutch Obligor that now or
hereafter secures (or is intended to secure) any Dutch Obligations.
Dutch Inventory Formula Amount: the lesser of (i) 70% of the Value of Eligible
Inventory of Dutch Borrowers; or (ii) 85% of the NOLV Percentage of the Value of
Eligible Inventory of Dutch Borrowers.
Dutch Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of Dutch Borrowers, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
Dutch LC Obligations: the sum of (a) all amounts owing by Dutch Borrowers for
drawings under Dutch Letters of Credit; and (b) the Stated Amount of all
outstanding Dutch Letters of Credit.
Dutch Lenders: lenders party to this Agreement (including Agent in its capacity
as provider of Dutch Swingline Loans) and any Person who hereafter becomes a
“Dutch Lender” pursuant to an Assignment, including any Lending Office of the
foregoing.
Dutch Letter of Credit: any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance, indemnity, reimbursement agreement or
similar instrument issued by Issuing Bank for the account or benefit of a Dutch
Borrower or Affiliate of a Dutch Borrower (other than a U.S. Borrower).
Dutch Moveable Assets Pledge: the moveable assets pledge governed by Dutch law
dated as of the Dutch Closing Date by and among the Dutch Borrower and the
Agent.
Dutch Obligations: all (a) principal of and premium, if any, on the Dutch
Revolver Loans, (b) Dutch LC Obligations and other obligations of Dutch Obligors
with respect to Dutch Letters of Credit, (c) interest, expenses, fees,
indemnification obligations, Extraordinary Expenses and other amounts payable by
Dutch Obligors under Loan Documents, (d) Dutch Secured Bank Product Obligations,
and (e) other Debts, obligations and liabilities of any kind owing by Dutch
Obligors pursuant to the Loan Documents, in each case whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary


13

--------------------------------------------------------------------------------





or secondary, or joint or several; provided, that Dutch Obligations of a Dutch
Obligor shall not include its Excluded Swap Obligations.
Dutch Obligor: each Dutch Borrower, Guarantor or other Person that is liable for
payment of any Dutch Obligations or that has granted a Lien on its assets in
favor of Agent to secure any Dutch Obligations and is organized under the laws
of any Jurisdiction other than the U.S.
Dutch Protective Advances: as defined in Section 2.1.7.
Dutch Receivables Pledge: the receivables pledge governed by Dutch law dated as
of the Dutch Closing Date by and among the Dutch Borrower and the Agent.
Dutch Revolver Commitment: for any Dutch Lender, its obligation to make Dutch
Revolver Loans and to participate in Dutch LC Obligations up to the maximum
principal amount shown on Schedule 1.1, as hereafter modified pursuant to
Sections 2.1.8 or 2.2.2 or an Assignment to which it is a party. “Dutch Revolver
Commitments” means the aggregate amount of such commitments of all Dutch
Lenders.
Dutch Revolver Loan: any loan made pursuant to Section 2.1 or as a Dutch
Swingline Loan.
Dutch Revolver Usage: (a) the aggregate amount of outstanding Dutch Revolver
Loans; plus (b) the aggregate Stated Amount of outstanding Dutch Letters of
Credit, except to the extent Cash Collateralized by Dutch Borrowers.
Dutch Secured Bank Product Obligations: Debt, obligations and other liabilities
with respect to Dutch Bank Products owing by a Dutch Borrower or Affiliate of a
Dutch Borrower (other than a U.S. Borrower) to a Dutch Secured Bank Product
Provider; provided, that Dutch Secured Bank Product Obligations of a Dutch
Obligor shall not include its Excluded Swap Obligations.
Dutch Secured Bank Product Provider: (a) Bank of America (and any of its Lending
Offices) or any of its Affiliates; and (b) any other Dutch Lender or Affiliate
of a Dutch Lender or a counterparty approved by Agent in its sole discretion,
that is providing a Dutch Bank Product, provided such provider delivers written
notice to Agent, in form and substance satisfactory to Agent, within 10 days
following the later of the Dutch Closing Date or creation of the Dutch Bank
Product, (i) describing the Dutch Bank Product and setting forth the maximum
amount to be secured by the Dutch Collateral and the methodology to be used in
calculating such amount, and (ii) agreeing to be bound by Section 12.13.
Dutch Secured Parties: Agent, Issuing Bank (with respect to Dutch Letters of
Credit), Dutch Lenders and Dutch Secured Bank Product Providers.
Dutch Security Documents: the Dutch Moveable Assets Pledge, the Dutch
Receivables Pledge, the Dutch Bank Account Pledge, the Dutch U.K. Security
Agreement and the Dutch Share Pledge.


14

--------------------------------------------------------------------------------





Dutch Share Pledge: the share pledge governed by Dutch law dated as of the Dutch
Closing Date by and among direct owner of Dutch Borrower Equity Interests, the
Dutch Borrower and Agent.
Dutch Swingline Loan: any Borrowing of Dutch Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Dutch Lenders or repaid by Dutch
Borrowers.
Dutch U.K. Security Agreement: the security agreement governed by English law
dated as of the Dutch Closing Date in relation to the Dominion Accounts of the
Dutch Borrower in the United Kingdom by and among the Dutch Borrower and the
Agent.
Dutch Works Councils Act: the Netherlands Works Councils Act (Wet op de
ondernemingsraden).
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars or an Alternative Currency and is deemed by Agent, in its Permitted
Discretion, to be an Eligible Account. Without limiting the foregoing, no
Account shall be an Eligible Account if (a) once billed, it is unpaid for more
than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor, it exceeds 20% of the aggregate
Eligible Accounts (or such higher percentage as Agent may establish for the
Account Debtor from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is the target of any
Sanction or on any specially designated nationals list maintained by OFAC; or
the


15

--------------------------------------------------------------------------------





Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) it is owing by a Governmental Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Agent in compliance
with the federal Assignment of Claims Act; (h) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien; (i) the goods giving rise to it have not been delivered to the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale; (j) it is evidenced by
Chattel Paper or an Instrument of any kind, or has been reduced to judgment; (k)
its payment has been extended or the Account Debtor has made a partial payment;
(l) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (m) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; or (n) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof. In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment) and Agent; or (c)
during an Event of Default, any Person acceptable to Agent in its discretion.
Eligible Credit Insured Accounts: Eligible Accounts with respect to which the
applicable Account Debtor is organized or has its principal offices or assets
outside the United States, Canada or other Account Debtor Approved Country but
which is supported by a letter of credit (delivered to and directly drawable by
Agent) or credit insurance satisfactory in all respects to Agent and is subject
to such assignments and endorsements issues for the benefit of Agent, which are
in form and substance satisfactory to Agent.
Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials, and not work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies; (b)
is not held on consignment, nor subject to any deposit or down payment; (c) is
in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, has not been acquired from
a Person that is the target of any Sanction or on any specially designated
nationals list maintained by OFAC, and does not constitute hazardous materials
under any Environmental Law; (f) conforms with the covenants and representations
herein; (g) is subject to Agent’s duly perfected, first priority Lien, and no
other Lien; (h) is within the continental United States or Canada


16

--------------------------------------------------------------------------------





with respect to U.S. Borrowers and the Netherlands with respect to Dutch
Borrower, is not in transit except between locations of Borrowers, and is not
consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.
Eligible Non-Credit Insured Accounts: Eligible Accounts with respect to which
the applicable Account Debtor is organized or has its principal offices or
assets within the United States, Canada or other Account Debtor Approved
Country.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


17

--------------------------------------------------------------------------------





ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in insolvency pursuant to Section 4245
of ERISA; (d) filing of a notice of intent to terminate, treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
institution of proceedings by the PBGC to terminate a Pension Plan; (e)
determination that a Pension Plan is considered an at-risk plan or a plan in
critical or endangered status under the Code or ERISA; (f) an event or condition
that constitutes grounds under Section 4042 of ERISA for termination of, or
appointment of a trustee to administer, any Pension Plan; (g) imposition of any
liability on an Obligor or ERISA Affiliate under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA; or (h)
failure by an Obligor or ERISA Affiliate to meet all applicable requirements
under the Pension Funding Rules in respect of a Pension Plan, whether or not
waived, or to make a required contribution to a Multiemployer Plan.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Event of Default: as defined in Section 11.
Excluded Accounts: all Deposit Accounts (a) maintained solely as payroll,
healthcare or other employee wage and benefit accounts (including withholding
tax payments related thereto), (b) that are “zero balance” accounts or
maintained solely as escrow accounts or fiduciary or trust accounts for the
benefit of third parties who are not any Obligor or its Subsidiaries and (c)
other Deposit Accounts individually containing not more than $500,000 at any
time and collectively containing not more than $2,000,000 at any time.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case (i) as a result of such Recipient
being organized under the laws of, or having its principal office or, in


18

--------------------------------------------------------------------------------





the case of any Lender, applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) constituting
Other Connection Taxes; (b) U.S. federal withholding Taxes imposed on amounts
payable to or for the account of a Lender or Issuing Bank with respect to its
interest in a Revolver Loan, Revolver Commitment, or Letter of Credit pursuant
to a law in effect when the Lender or Issuing Bank acquires such interest
(except pursuant to an assignment request by Borrower Agent under Section 13.4)
or changes its Lending Office, unless the Taxes were payable to its assignor
immediately prior to such assignment or to the Lender or Issuing Bank
immediately prior to its change in Lending Office; (c) Taxes attributable to a
Recipient’s failure to comply with Section 5.10; (d) U.S. federal withholding
Taxes imposed pursuant to FATCA and (e) any U.S. backup withholding Taxes.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ and auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.
Federal Funds Rate: (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average rate per
annum (rounded up to the nearest 1/8 of 1%) charged to Bank of America on the


19

--------------------------------------------------------------------------------





applicable day on such transactions, as determined by Agent; provided, that in
no event shall the Federal Funds Rate be less than zero.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on June 30 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) Consolidated
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges.
Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money, and Distributions made; provided,
however, that, “interest expense” shall not include interest expense in
connection with intercompany Debt solely among Obligors.
FLSA: the Fair Labor Standards Act of 1938.
Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.
Foreign Base Rate: with respect to Loans denominated in Euros, Sterling and
Dollars that are funded outside the U.S., LIBOR as in effect on the first day of
the current calendar month; provided, that in no event shall the Foreign Base
Rate be less than zero.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code or a Subsidiary that is classified as “disregarded
as an entity separate from its owner” within the meaning of Section
301.7701-3(a) of the U.S. Treasury Regulations that is treated as owning such
controlled foreign corporation, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in Tax liability to one or more Borrower.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.


20

--------------------------------------------------------------------------------





Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Revolver Loans shall be deemed to have been paid in full unless
all Revolver Commitments related to such Revolver Loans are terminated.
GAAP: (a) in respect of U.S. Obligors and any financial statements or other
financial information delivered to any Secured Party which is to be prepared for
Borrower and its Subsidiaries on a consolidated basis, generally accepted
accounting principles in effect in the United States from time to time and (b)
in respect of Dutch Obligors, IFRS as in effect from time to time.
Global Availability: the sum of the Dutch Availability and U.S. Availability.
Global Borrowing Base: the sum of the Dutch Borrowing Base and U.S. Borrowing
Base.
Global Revolver Usage: the sum of the Dutch Revolver Usage and U.S. Revolver
Usage.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).
Guarantor Payment: as defined in Section 5.11.3.
Guarantors: each Person that guarantees payment or performance of any of the
Obligations, including a guaranty of the Dutch Obligations by U.S. Obligors.
With respect to any Obligations of a U.S. Obligor, “Guarantor” shall exclude any
Foreign Subsidiary.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: a “swap agreement” as defined in Bankruptcy Code Section
101(53B)(A).
IFRS: the International Financial Reporting Standards issued by the
International Accounting Standards Board, as in effect from time to time.


21

--------------------------------------------------------------------------------





Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Insolvency Regulation: Regulation (EU) 2015/848 of 20 May 2015 on insolvency
proceedings (recast).
Insured Accounts Sublimit: $10,000,000.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Inventory Sublimit: $100,000,000.
Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4.


22

--------------------------------------------------------------------------------





Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
Judgment Currency: as defined in Section 1.5.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6 are satisfied; (b) with respect to Dutch Letters of
Credit, the total sum of Dutch LC Obligations and U.S. LC Obligations do not
exceed the Letter of Credit Subline and Dutch Revolver Usage does not exceed the
Dutch Borrowing Base; (c) with respect to U.S. Letters of Credit, the total sum
of Dutch LC Obligations and U.S. LC Obligations do not exceed the Letter of
Credit Subline and U.S. Revolver Usage does not exceed the U.S. Borrowing Base;
(d) with respect to any Letters of Credit, the total LC Obligations do not
exceed the Letter of Credit Subline and Global Revolver Usage does not exceed
the Global Borrowing Base; (e) the Letter of Credit and payments thereunder are
denominated in Dollars or an Alternative Currency; and (f) the purpose and form
of the Letter of Credit are satisfactory to Agent and Issuing Bank in their
discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
LC Obligations: the sum of Dutch LC Obligations and U.S. LC Obligations.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.
Lenders: the Dutch Lenders and/or U.S. Lenders, as the context so requires.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.
Letter of Credit: Dutch Letters of Credit and/or U.S. Letters of Credit, as the
context so requires.
Letter of Credit Subline: $5,000,000.
LIBOR: with respect to Revolver Loans, the per annum rate of interest (rounded
up to the nearest 1/8th of 1%) determined by the Agent on the first day of each
month for a one-month interest period, equal to the London Interbank Offered
Rate, or comparable or successor rate approved by


23

--------------------------------------------------------------------------------





the Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by the Agent from time to time);
provided, that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice; and
provided further, that in no event shall LIBOR be less than zero.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the U.S. Closing Date or an
anniversary thereof.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of the Obligors
(taken as a whole), on the value of any material Collateral, on the
enforceability of any Loan Document, or on the validity or priority of Agent’s
Liens on any Collateral; (b) impairs the ability of the Obligors (taken as a
whole) to perform their payment obligations under the Loan


24

--------------------------------------------------------------------------------





Documents; or (c) otherwise materially impairs the ability of Agent or any
Lender to enforce or collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$10,000,000 or more.
Moody’s: Moody’s Investors Service, Inc. or any successor acceptable to Agent.
Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent, as security for its Obligations.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
Non-Public Lender means: (i) until interpretation of “public” as referred to in
the CRR by the relevant authority/ies: an entity that provides repayable funds
to a Dutch Obligor for a minimum initial amount of EUR 100,000 (or its
equivalent in another currency) or an entity otherwise qualifying as not forming
part of the public; and (ii) following the publication of an interpretation of
“public” as referred to in the CRR by the relevant authority/ies: such amount or
such criterion as a result of which such entity shall qualify as not forming
part of the public.
Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form satisfactory to Agent.
Obligations: the sum of the Dutch Obligations and U.S. Obligations.
Obligor: the Dutch Obligors and U.S. Obligors.


25

--------------------------------------------------------------------------------





OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document, fee letter, Lien Waiver, Real Estate Related
Document, Dutch Borrowing Base Report, U.S. Borrowing Base Report, Compliance
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the jurisdiction imposing such Tax (other than
connections arising from the Recipient having executed, delivered, become party
to, performed obligations or received payments under, received or perfected a
Lien or engaged in any other transaction pursuant to, enforced, or sold or
assigned an interest in, any Revolver Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).
Overadvance: the sum of the Dutch Overadvances and U.S. Overadvances.
Parallel Obligations: as defined in Section 12.16.
Participant: as defined in Section 13.2.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Conditions: both before and after giving effect to any such payment
(whether as a Distribution, Investment or prepayment of Debt) and giving pro
forma effect to the applicable payment:


26

--------------------------------------------------------------------------------





(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of the applicable payment, and
(ii) either
(a) (x) Global Availability upon the making of the payment and for each of the
30 consecutive dates immediately prior thereto shall be greater than the greater
of (1) $75,000,000 and (2) 17.5% of the Global Borrowing Base then in effect
(provided, that at least 50% of the Global Borrowing Base for the purpose of
this sub-clause (x) shall consist of the U.S. Borrowing Base), and (y) Fixed
Charge Coverage Ratio is equal to or greater than 1.00 to 1.00, or
(b) Global Availability upon the making of the payment and for each of the 30
consecutive dates immediately prior thereto shall be greater than the greater of
(1) $100,000,000 and (2) 22.5% of the Global Borrowing Base then in effect
(provided, that at least 50% of the Global Borrowing Base for the purpose of
this clause (b) shall consist of the U.S. Borrowing Base).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
Permitted Acquisition: any Acquisition consummated after the occurrence of the
events set forth in clauses (b), (c) and (d) of the definition of “Conversion
Date”, as long as (a) no Default or Event of Default exists and is continuing or
is caused thereby; (b) the Acquisition is consensual; (c) the assets, business
or Person being acquired is useful or engaged in the business of Borrowers and
Subsidiaries, is located or organized within the United States, and had positive
Consolidated EBITDA for the 12 month period most recently ended; (d) no Debt or
Liens are assumed or incurred, except as permitted by Sections 10.2.1(f),
10.2.1(i) and 10.2.2(j); and (e) Borrowers deliver to Agent, at least 10
Business Days prior to the Acquisition, copies of all material agreements
relating


27

--------------------------------------------------------------------------------





thereto and a certificate, in form and substance reasonably satisfactory to
Agent, stating that the Acquisition is a “Permitted Acquisition” and
demonstrating compliance with the foregoing requirements.
Permitted Asset Disposition: as long as no Default or Event of Default exists
and is continuing and all Net Proceeds are remitted to Agent, an Asset
Disposition that is (a) a sale of Inventory in the Ordinary Course of Business;
(b) a disposition of Equipment that, in the aggregate during any 12 month
period, has a fair market or book value (whichever is more) of $1,000,000 or
less; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) termination of a
lease of real or personal Property, leasing of real Property, subleasing of
leased real Property, or assigning a lease of real Property; provided that, any
such Property that is not necessary for the Ordinary Course of Business, could
not reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) approved in writing by Agent and Required
Lenders.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the U.S. Closing Date with respect to U.S. Borrowers and on the
Dutch Closing Date with respect to Dutch Borrowers, and any extension or renewal
thereof that does not increase the amount of such Contingent Obligation when
extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder; (f) arising under
the Loan Documents; or (g) in an aggregate amount of $5,000,000 or less at any
time.
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Intercompany Loans: loans made by an Obligor to a non-Obligor
Subsidiary of Borrower so long as (i) no Default or Event of Default exists
immediately before and after giving effect thereto and (ii) the aggregate
outstanding amount thereof at no time exceeds $20,000,000.
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount incurred after the U.S. Closing Date does not exceed
$20,000,000 at any time.
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.


28

--------------------------------------------------------------------------------





Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.
Platform: as defined in Section 14.3.3.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Rata: shall mean:
(a) with respect to any Dutch Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Dutch Lender’s Dutch
Revolver Commitment by the aggregate outstanding Dutch Revolver Commitments; or
(b) following termination of the Dutch Revolver Commitments, by dividing the
amount of such Dutch Lender’s Dutch Revolver Loans and Dutch LC Obligations by
the aggregate outstanding Dutch Revolver Loans and Dutch LC Obligations or, if
all Dutch Revolver Loans and Dutch LC Obligations have been paid in full and/or
Cash Collateralized, by dividing such Dutch Lender’s and its Affiliates’
remaining Dutch Obligations by the aggregate remaining Dutch Obligations;
(b) with respect to any U.S. Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such U.S. Lender’s U.S. Revolver
Commitment by the aggregate outstanding U.S. Revolver Commitments; or (b)
following termination of the U.S. Revolver Commitments, by dividing the amount
of such U.S. Lender’s U.S. Revolver Loans and U.S. LC Obligations by the
aggregate outstanding U.S. Revolver Loans and U.S. LC Obligations or, if all
U.S. Revolver Loans and U.S. LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such U.S. Lender’s and its Affiliates’ remaining
U.S. Obligations by the aggregate remaining U.S. Obligations; and
(c) with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate outstanding Revolver Loans
and LC Obligations or, if all Revolver Loans and LC Obligations have been paid
in full and/or Cash Collateralized, by dividing such Lender’s and its
Affiliates’ remaining Obligations by the aggregate remaining Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being


29

--------------------------------------------------------------------------------





properly contested in good faith by appropriate proceedings promptly instituted
and diligently pursued; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment could not have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: the sum of the Dutch Protective Advances and U.S.
Protective Advances.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Reallocation: as defined in Section 2.2.2.
Reallocation Date: as defined in Section 2.2.2.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: (a) the Refinancing Debt is in an aggregate principal
amount that does not exceed the principal amount of the Debt being extended,
renewed or refinanced; (b) it has a final maturity no sooner than, a weighted
average life no less than, and an interest rate no greater than, the Debt being
extended, renewed or refinanced; (c) it is subordinated to the Obligations at
least to the same extent as the Debt being extended, renewed or refinanced; (d)
the representations, covenants and defaults applicable to it are no less
favorable to Borrowers than those applicable to


30

--------------------------------------------------------------------------------





the Debt being extended, renewed or refinanced; (e) no additional Lien is
granted to secure it; (f) no additional Person is obligated on such Debt; and
(g) upon giving effect to it, no Default or Event of Default exists and is
continuing.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f) or (i).
Reimbursement Date: as defined in Section 2.3.2.
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review: (a) at least 45 days prior to the effective date
of the Mortgage, all information requested by Agent or any Lender for due
diligence pursuant to Flood Laws; and (b) at least 15 days prior to the
effective date of the Mortgage, (i) a mortgagee title policy (or binder
therefor) covering Agent’s interest under the Mortgage, by an insurer acceptable
to Agent, which must be fully paid on such effective date; (ii) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (iii) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and certified by a licensed
surveyor acceptable to Agent; (iv) a life-of-loan flood hazard determination
and, if any Real Estate is located in a special flood hazard zone, flood
insurance documentation and coverage as required by Flood Laws or otherwise
satisfactory to each Lender; (v) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to Required Lenders; (vi) an environmental assessment, prepared by
environmental engineers acceptable to Agent, an environmental indemnity
agreement if appropriate, and such other reports, certificates, studies or data
as Agent may reasonably require, all in form and substance satisfactory to
Required Lenders; and (vii) such other documents, instruments or agreements as
Agent may reasonably require with respect to the Real Estate and Mortgage.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.
Requesting Borrower: with respect to any Letter of Credit, the Borrower who
requested the issuance of such Letter of Credit.


31

--------------------------------------------------------------------------------





Required Lenders: two or more unaffiliated Lenders holding more than 50% of (a)
the aggregate outstanding Revolver Commitments; or (b) after termination of the
Revolver Commitments, the aggregate outstanding Revolver Loans and LC
Obligations or, upon Full Payment of all Revolver Loans and LC Obligations, the
aggregate remaining Obligations; provided, that Revolver Commitments, Revolver
Loans and other Obligations held by a Defaulting Lender and its Affiliates shall
be disregarded in making such calculation, but any related Fronting Exposure
shall be deemed held as a Revolver Loan or LC Obligation by the Lender that
funded the applicable Revolver Loan or issued the applicable Letter of Credit.
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the U.S. Closing Date
with respect to U.S. Borrowers and the Dutch Closing Date with respect to Dutch
Borrower; (b) Cash Equivalents that are subject to Agent’s Lien and control,
pursuant to documentation in form and substance satisfactory to Agent; (c) loans
and advances permitted under Section 10.2.7; and (d) after the Conversion Date,
other Investments (including Permitted Acquisitions) so long as the Payment
Conditions are satisfied with respect to each such Investment.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Revolver Commitments: the sum of the Dutch Revolver Commitments and U.S.
Revolver Commitments.
Revolver Loan: a Dutch Revolver Loan and/or U.S. Revolver Loan, as the context
so requires.
Revolver Termination Date: if the Conversion Date occurs, the date which is 5
years from the Conversion Date as set forth in the written notice from Agent to
Borrower agent confirming that the Conversion Date has occurred and if the
Conversion Date does not occur, April 19, 2019.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor acceptable to Agent.
Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other sanctions authority.
Secured Bank Product Obligations: the Dutch Secured Bank Product Obligations
and/or U.S. Secured Bank Product Obligations, as the context so requires.
Secured Bank Product Provider: a Dutch Secured Bank Product Provider and/or U.S.
Secured Bank Product Provider, as the context so requires.


32

--------------------------------------------------------------------------------





Secured Parties: Dutch Secured Parties and U.S. Secured Parties.
Security Documents: the Guaranties, Mortgages, Deposit Account Control
Agreements, Dutch Security Documents, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.


33

--------------------------------------------------------------------------------





Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).
Supermajority Lenders: three or more unaffiliated Lenders holding more than 66
2/3% of (a) the aggregate outstanding Revolver Commitments; or (b) after
termination of the Revolver Commitments, the aggregate outstanding Revolver
Loans and LC Obligations or, upon Full Payment of all Revolver Loans and LC
Obligations, the aggregate remaining Obligations; provided, that Revolver
Commitments, Revolver Loans and other Obligations held by a Defaulting Lender
and its Affiliates shall be disregarded in making such calculation, but any
related Fronting Exposure shall be deemed held as a Revolver Loan or LC
Obligation by the Lender that funded the applicable Revolver Loan or issued the
applicable Letter of Credit.
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swingline Loan: a Dutch Swingline Loan and/or a U.S. Swingline Loan, as the
context so requires.
Taiwan Debt: Debt for Borrowed Money (a) incurred by SMCI BV prior to the U.S.
Closing Date pursuant to that certain General Agreement for Omnibus Credit Lines
dated January 17, 2018, by and among SMCI BV and Super Micro Computer, Inc.
Taiwan, as co-borrowers, and CTBC Bank Co., Ltd., as lender, in an aggregate
amount not exceeding $70,000,000, and (b) to be incurred after the U.S. Closing
Date by SMCI BV and Super Micro Computer, Inc. Taiwan, as co-borrowers, in an
aggregate amount not exceeding $50,000,000 extended by a lender or other
financial institution, so long as, in each case, no Obligor’s assets secure the
repayment of such Debt and no Obligor other than SMCI BV and Super Micro
Computer, Inc. Taiwan has guaranteed or is otherwise obligated on such Debt and
so long as the conversion to any borrowing by the Dutch borrowing has not
occurred.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Trade Date: as defined in Section 135.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.


34

--------------------------------------------------------------------------------





Trigger Period: the period (a) commencing on any day that (i) an Event of
Default occurs, or (ii) Global Availability is less than the greater of (x) the
Trigger Threshold Amount, and (y) 15% of the Global Borrowing Base; and (b)
continuing until, during each of the preceding 60 consecutive days, no Event of
Default has existed and Global Availability has been more than the greater of
(x) Trigger Threshold Amount and (y) 15% of the Global Borrowing Base.
Trigger Threshold Amount: at any time prior to the Conversion Date, $30,000,000
and upon and at any time after the Conversion Date, $50,000,000.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Undisclosed Administration: means in relation to a Dutch Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Dutch Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if average daily
Global Revolver Usage was 50% or less of the Revolver Commitments during the
preceding calendar month, or (b) 0.25%, if average daily Global Revolver Usage
was more than 50% of the Revolver Commitments during such month.
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
U.S. Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible
Non-Credit Insured Accounts of U.S. Borrowers, plus (b) the lesser of (i) 85% of
the Value of Eligible Credit Insured Accounts of U.S. Borrowers and (ii) Insured
Accounts Sublimit.
U.S. Availability: the U.S. Borrowing Base minus U.S. Revolver Usage.
U.S. Availability Reserve: the sum (without duplication) of (a) the U.S.
Inventory Reserve; (b) the Rent and Charges Reserve with respect to a U.S.
Borrower; (c) the U.S. Bank Product Reserve; (d) the aggregate amount of
liabilities secured by Liens upon U.S. Collateral that are or may be senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (e) and the Dilution Reserve with respect to U.S.
Borrowers; and (f)


35

--------------------------------------------------------------------------------





such additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time.
U.S. Bank Product: any of the following products or services extended to a U.S.
Borrower or Affiliate of a U.S. Borrower (other than Dutch Borrowers) by a
Lender or any of its Affiliates: (a) Cash Management Services; (b) products
under Hedging Agreements; (c) commercial credit card and merchant card services;
and (d) leases, supply chain financing and other banking products or services,
other than U.S. Letters of Credit.
U.S. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion with respect to U.S. Secured Bank Product
Obligations.
U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR, plus 1.0%; provided, that in no event shall the U.S. Base Rate be
less than zero.
U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate U.S. Revolver Commitments; or (b) the sum of the U.S.
Accounts Formula Amount, plus the U.S. Inventory Formula Amount, minus the U.S.
Availability Reserve.
U.S. Borrowing Base Report: a report of the U.S. Borrowing Base, in form and
substance satisfactory to Agent.
U.S. Closing Date: as defined in Section 6.1.
U.S. Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any U.S. Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any U.S.
Obligations; provided, however, that U.S. Collateral shall not include any
assets of any Foreign Subsidiaries.
U.S. Inventory Formula Amount: the lesser of (a) 70% of the Value of Eligible
Inventory of U.S. Borrowers; or (b) 85% of the NOLV Percentage of the Value of
Eligible Inventory of U.S. Borrowers; provided, that at any time prior to the
Conversion Date, the amount calculated under this definition shall not exceed
the Inventory Sublimit.
U.S. Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of U.S. Borrowers, including change
in salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
U.S. LC Obligations: the sum of (a) all amounts owing by U.S. Borrowers for
drawings under U.S. Letters of Credit; and (b) the Stated Amount of all
outstanding U.S. Letters of Credit.


36

--------------------------------------------------------------------------------





U.S. Lenders: lenders party to this Agreement (including Agent in its capacity
as provider of U.S. Swingline Loans) and any Person who hereafter becomes a
“U.S. Lender” pursuant to an Assignment, including any Lending Office of the
foregoing.
U.S. Letter of Credit: any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance, indemnity, reimbursement agreement or
similar instrument issued by Issuing Bank for the account or benefit of a U.S.
Borrower or Affiliate of a U.S. Borrower (other than a Dutch Borrower if issued
after the Dutch Closing Date).
U.S. Obligations: all (a) principal of and premium, if any, on the U.S. Revolver
Loans, (b) U.S.LC Obligations and other obligations of U.S. Obligors with
respect to U.S. Letters of Credit, (c) interest, expenses, fees, indemnification
obligations, Extraordinary Expenses and other amounts payable by U.S. Obligors
under Loan Documents, (d) U.S. Secured Bank Product Obligations, (e) the
obligations of U.S. Obligors under any Guaranty, and (f) other Debts,
obligations and liabilities of any kind owing by U.S. Obligors pursuant to the
Loan Documents, in each case whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several; provided, that U.S. Obligations of a U.S.
Obligor shall not include its Excluded Swap Obligations.
U.S. Obligor: each U.S. Borrower, Guarantor or other Person that is liable for
payment of any U.S. Obligations or that has granted a Lien on its assets in
favor of Agent to secure any U.S. Obligations.
U.S. Overadvance: as defined in Section 2.1.6.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Protective Advances: as defined in Section 2.1.7.
U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, as hereafter modified pursuant to
Sections 2.1.8 or 2.2.2 or an Assignment to which it is a party. “U.S. Revolver
Commitments” means the aggregate amount of such commitments of all U.S. Lenders.
U.S. Revolver Loan: any loan made pursuant to Section 2.1 or as a U.S. Swingline
Loan.
U.S. Revolver Usage: (a) the aggregate amount of outstanding U.S. Revolver
Loans; plus (b) the aggregate Stated Amount of outstanding U.S. Letters of
Credit, except to the extent Cash Collateralized by U.S. Borrowers.


37

--------------------------------------------------------------------------------





U.S. Secured Bank Product Obligations: Debt, obligations and other liabilities
with respect to U.S. Bank Products owing by a U.S. Borrower or Affiliate of a
U.S. Borrower (other than a Dutch Borrower if arising after the Dutch Closing
Date) to a U.S. Secured Bank Product Provider; provided, that U.S. Secured Bank
Product Obligations of a U.S. Obligor shall not include its Excluded Swap
Obligations.
U.S. Secured Bank Product Provider: (a) Bank of America or any of its
Affiliates; and (b) any other U.S. Lender, Affiliate of a U.S. Lender or a
counterparty approved by Agent in its sole discretion, that is providing a U.S.
Bank Product, provided such provider delivers written notice to Agent, in form
and substance satisfactory to Agent, within 10 days following the later of the
U.S. Closing Date or creation of the U.S. Bank Product, (i) describing the U.S.
Bank Product and setting forth the maximum amount to be secured by the U.S.
Collateral and the methodology to be used in calculating such amount, and (ii)
agreeing to be bound by Section 12.13.
U.S. Secured Parties: Agent, Issuing Bank (with respect to U.S. Letters of
Credit), U.S. Lenders and U.S. Secured Bank Product Providers.
U.S. Swingline Loan: any Borrowing of U.S. Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among U.S. Lenders or repaid by U.S.
Borrowers.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the U.S. Closing
Date and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and all relevant provisions of the Loan Documents are amended in a manner
satisfactory to Required Lenders to take into account the effects of the change.


38

--------------------------------------------------------------------------------






1.3    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time
(as the same may be modified by Section 1.6): “Account,” “Account Debtor,”
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement; (d)
any exhibits or schedules mean, unless the context otherwise requires, exhibits
and schedules attached hereto, which are hereby incorporated by reference; (e)
any Person include successors and assigns; (f) time of day means time of day in
the Applicable Time Zone; or (g) discretion of Agent, Issuing Bank or any Lender
mean the sole and absolute discretion of such Person exercised at any time. All
determinations (including calculations of Dutch Borrowing Base, U.S. Borrowing
Base and financial covenants) made from time to time under the Loan Documents
shall be made in light of the circumstances existing at such time. Dutch
Borrowing Base and U.S. Borrowing Base calculations shall be consistent with
historical methods of valuation and calculation, and otherwise satisfactory to
Agent (and not necessarily calculated in accordance with GAAP). Borrowers shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, Issuing Bank or any Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Reference
to a Borrower’s “knowledge” or similar concept means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if


39

--------------------------------------------------------------------------------





he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter.

1.5    Currency Equivalents.
1.5.1    Calculations. All references in the Loan Documents to Revolver Loans,
Letters of Credit, Obligations, Dutch Borrowing Base, U.S. Borrowing Base
components and other amounts shall be denominated in Dollars, unless expressly
provided otherwise. The Dollar equivalent of any amounts denominated or reported
under a Loan Document in a currency other than Dollars shall be determined by
Agent on a daily basis, based on the current Spot Rate. Borrowers shall report
Value and other Dutch Borrowing Base and U.S. Borrowing Base components to Agent
in the currency invoiced by Borrowers (for Accounts) or shown in Borrowers’
financial records (for all other assets), and unless expressly provided
otherwise, shall deliver financial statements and calculate financial covenants
in Dollars. Notwithstanding anything herein to the contrary, if an Obligation is
funded or expressly denominated in a currency other than Dollars, Borrowers
shall repay such Obligation in such other currency.
1.5.2    Judgments. If, in connection with obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

1.6    Dutch Terms. In this Agreement, where it relates to a Dutch person, a
reference to:
1.6.1    a necessary action to authorise, where applicable, includes without
limitation:
(a)    any action required to comply with the Dutch Works Councils Act; and
(b)    obtaining a positive advice (positief advies) from the competent works
council(s);
1.6.2    Accounts includes all vorderingen (as used in the Dutch Civil Code);
1.6.3     a Lien includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem


40

--------------------------------------------------------------------------------





(beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);
1.6.4     a winding up or dissolution includes a Dutch person being declared
bankrupt (failliet verklaard) or dissolved (ontbonden);
1.6.5    any step or procedure taken in connection with insolvency proceedings
includes a Dutch person having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);
1.6.6     a trustee, receiver or administrator includes a curator;
1.6.7     an administrator includes a bewindvoerder;
1.6.8     a liquidator includes a vereffenaar;
1.6.9    a group includes a groep;
1.6.10     a subsidiary includes a dochtermaatschappij;
1.6.11     an affiliate includes a groepsmaatschappij;
1.6.12     a merger includes a juridische fusie, aandelenfusie and
bedrijfsfusie;
(a)
a charter document includes an akte van oprichting and statuten; and

(b)
a director includes a bestuurder.


SECTION 2.    CREDIT FACILITIES

2.1    Revolver Commitment.
2.1.1    Dutch Revolver Loans. Each Dutch Lender agrees, severally on a Pro Rata
basis up to its Dutch Revolver Commitment, on the terms set forth herein, to
make Dutch Revolver Loans to Dutch Borrowers from time to time through the
Commitment Termination Date. The Dutch Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall Dutch Lenders have any
obligation to honor a request for a Dutch Revolver Loan if Dutch Revolver Usage
at such time plus the requested Dutch Revolver Loan would exceed the Dutch
Borrowing Base.
2.1.2    U.S. Revolver Loans. Each U.S. Lender agrees, severally on a Pro Rata
basis up to its U.S. Revolver Commitment, on the terms set forth herein, to make
U.S. Revolver Loans to U.S. Borrowers from time to time through the Commitment
Termination Date. The U.S. Revolver Loans may be repaid and reborrowed as
provided herein. In no event shall U.S. Lenders have any obligation to honor a
request for a U.S. Revolver Loan if U.S. Revolver Usage at such time plus the
requested U.S. Revolver Loan would exceed the U.S. Borrowing Base. Each U.S.
Lender agrees and acknowledges that it is making U.S. Revolver Loans to U.S.
Borrowers based primarily on the U.S. Borrowers’ ability to repay the U.S.
Revolver Loans, and not based on the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Dutch
Borrower.
2.1.3    Notes. Revolver Loans and interest accruing thereon shall be evidenced
by the records of Agent and the applicable Lender. At the request of a Lender,
the applicable Borrower shall deliver promissory note(s) to such Lender,
evidencing its Revolver Loans.
2.1.4    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital. Borrowers shall not, directly
or indirectly, use any Letter of Credit or Revolver Loan proceeds, nor use,
lend, contribute or otherwise make available any Letter of Credit or Revolver
Loan proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Revolver Loan, is the target of any Sanction; or (ii) in any manner that
would result in a violation of a Sanction by any Person (including any Secured
Party or other individual or entity participating in any transaction); or (iii)
for any purpose that would breach the U.S. Foreign Corrupt Practices Act of
1977, UK Bribery Act 2010 or similar law in any jurisdiction.
2.1.5    Voluntary Reduction or Termination of Revolver Commitments.
(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
30 days’ prior written notice to Agent, Dutch Borrowers may, at their option,
terminate the Dutch Revolver Commitments and U.S. Borrowers may, at their
option, terminate the U.S. Revolver Commitments; provided, that if the U.S.
Revolver Commitments are terminated, all Revolver Commitments and this credit
facility shall be contemporaneously terminated. Any notice of termination given
by Borrowers shall be irrevocable. On the termination date, Borrowers shall make
Full Payment of all Obligations.
(b)    Dutch Borrowers may permanently reduce the Dutch Revolver Commitments, on
a ratable basis for all Dutch Lenders, and U.S. Borrowers may permanently reduce
the U.S. Revolver Commitments, on a ratable basis for all U.S. Lenders, in each
case, upon at least 30 days’ prior written notice to Agent, which notice shall
specify the amount of the reduction and shall be irrevocable once given. Each
reduction shall be in a minimum amount of $5,000,000, or an increment of
$1,000,000 in excess thereof. The Dutch Revolver Commitments shall at no time be
reduced by Dutch Borrowers to an amount less than $10,000,000 and the U.S.
Revolver Commitments shall at no time be reduced by U.S. Borrowers to an amount
less than $50,000,000.
2.1.6    Overadvances.
(a)    Dutch Overadvances. If Dutch Revolver Usage exceeds the Dutch Borrowing
Base (“Dutch Overadvance”) at any time, the excess shall be payable by Dutch
Borrowers on demand by Agent and shall constitute a Dutch Obligation secured by
the Dutch Collateral, entitled to all benefits of the Loan Documents. Agent may
require Dutch Lenders to fund Dutch Revolver Loans that cause or constitute a
Dutch Overadvance and to forbear from requiring Dutch Borrowers to cure a Dutch
Overadvance, as long as the total Dutch Overadvance does not exceed 10% of the
Dutch Borrowing Base and does not continue for more than 30 consecutive days
without the consent of Required Lenders. In no event shall Dutch Revolver Loans
be required that would cause Dutch Revolver Usage to exceed the aggregate Dutch
Revolver Commitments or that would cause Global Revolver Usage to exceed the
aggregate Revolver Commitments. No funding or sufferance of a Dutch Overadvance
shall constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. No Dutch Obligor shall be a beneficiary of this Section nor authorized
to enforce any of its terms.
(b)    U.S. Overadvances. If U.S. Revolver Usage exceeds the U.S. Borrowing Base
(“U.S. Overadvance”) at any time, the excess shall be payable by U.S. Borrowers
on demand by Agent and shall constitute a U.S. Obligation secured by the U.S.
Collateral, entitled to all benefits of the Loan Documents. Agent may require
U.S. Lenders to fund U.S. Revolver Loans that cause or constitute a U.S.
Overadvance and to forbear from requiring U.S. Borrowers to cure a U.S.
Overadvance, as long as the total U.S. Overadvance does not exceed 10% of the
U.S. Borrowing Base and does not continue for more than 30 consecutive days
without the consent of Required Lenders. In no event shall U.S. Revolver Loans
be required that would cause U.S. Revolver Usage to exceed the aggregate U.S.
Revolver Commitments or that would cause Global Revolver Usage to exceed the
aggregate Revolver Commitments. No funding or sufferance of a U.S. Overadvance
shall constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. No U.S. Obligor shall be a beneficiary of this Section nor authorized
to enforce any of its terms.
2.1.7    Protective Advances.
(a)    Dutch Protective Advances. Agent shall be authorized, in its discretion,
at any time after the Dutch Closing Date that any conditions in Section 6 are
not satisfied, to make Dutch Revolver Loans (“Dutch Protective Advances”) (a) up
to an aggregate amount equal to 10% of the Dutch Borrowing Base outstanding at
any time, if Agent deems such Dutch Revolver Loans necessary or desirable to
preserve or protect Dutch Collateral, or to enhance the collectability or
repayment of Dutch Obligations, as long as such Dutch Revolver Loans do not
cause Dutch Revolver Usage to exceed the aggregate Dutch Revolver Commitments;
or (b) to pay any other amounts chargeable to Dutch Obligors under any Loan
Documents, including interest, costs, fees and expenses. Lenders shall
participate on a Pro Rata basis in Dutch Protective Advances outstanding from
time to time. Required Lenders may at any time revoke Agent’s authority to make
further Dutch Protective Advances under clause (a) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a Dutch Protective
Advance is appropriate shall be conclusive.
(b)    U.S. Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make U.S.
Revolver Loans (“U.S. Protective Advances”) (a) up to an aggregate amount equal
to 10% of the U.S. Borrowing Base outstanding at any time, if Agent deems such
U.S. Revolver Loans necessary or desirable to preserve or protect Collateral, or
to enhance the collectability or repayment of Obligations, as long as such U.S.
Revolver Loans do not cause U.S. Revolver Usage to exceed the aggregate U.S.
Revolver Commitments; or (b) to pay any other amounts chargeable to U.S.
Obligors under any Loan Documents, including interest, costs, fees and expenses.
U.S. Lenders shall participate on a Pro Rata basis in U.S. Protective Advances
outstanding from time to time. Required Lenders may at any time revoke Agent’s
authority to make further U.S. Protective Advances under clause (a) by written
notice to Agent. Absent such revocation, Agent’s determination that funding of a
U.S. Protective Advance is appropriate shall be conclusive.
2.1.8    Increase in Revolver Commitments. At any time after the Conversion
Date, U.S. Borrowers may request an increase in U.S. Revolver Commitments from
time to time upon not less than 45 days’ notice to Agent, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing U.S. Revolver Commitments, except for a closing fee
specified by U.S. Borrowers and Agent, and (b) total increases under this
Section do not exceed $100,000,000 and no more than 3 increases are made. Agent
shall promptly notify U.S. Lenders of the requested increase and, within 10
Business Days thereafter, each U.S. Lender shall notify Agent if and to what
extent such U.S. Lender commits to increase its U.S. Revolver Commitment. Any
U.S. Lender not responding within such period shall be deemed to have declined
an increase. If U.S. Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional U.S. Revolver Commitments and become
U.S. Lenders hereunder. Agent may allocate, in its discretion, the increased
U.S. Revolver Commitments among committing U.S. Lenders and, if necessary,
Eligible Assignees. Total U.S. Revolver Commitments shall be increased by the
requested amount (or such lesser amount committed by U.S. Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent, provided (i) the
conditions set forth in Section 6.3 are satisfied at such time; and (ii) flood
insurance diligence and documentation have been completed as required by all
Flood Laws or otherwise in a manner satisfactory to all Lenders. Agent, U.S.
Borrowers, and the new and existing U.S. Lenders shall execute and deliver such
documents and agreements as Agent deems appropriate to evidence the increase in
and allocations of U.S. Revolver Commitments. On the effective date of an
increase, the U.S. Revolver Usage and other exposures under the U.S. Revolver
Commitments shall be reallocated among U.S. Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of such commitments.

2.2    Reallocation of Revolver Commitments.
2.2.1    Reserved.
2.2.2    Commitment Reallocation.
(a)    Reallocation Mechanism. At any time after the Dutch Closing Date,
Borrower Agent may request that Dutch Lenders and U.S. Lenders change the then
current allocation of their respective Revolver Commitments in order to effect
an increase or decrease of such respective Revolver Commitments, with any such
increase or decrease in their Dutch Revolver Commitments to Dutch Borrowers to
be accompanied by a concurrent and equal decrease or increase, as applicable, in
their U.S. Revolver Commitments (each, a “Reallocation”). Any such Reallocation
shall be subject to the following conditions: (i) Borrower Agent shall have
provided to Agent a written notice (in reasonable detail) at least thirty (30)
Business Days prior to the requested effective date (which effective date shall
be the first day of the subsequent Fiscal Quarter) of such Reallocation (the
“Reallocation Date”) setting forth the proposed Reallocation Date and the
amounts of the proposed Revolver Commitments reallocations to be effected, (ii)
any such Reallocation shall increase or decrease the applicable Revolver
Commitments in increments of $5,000,000, and, after giving effect to any such
Reallocation, the aggregate Dutch Revolver Commitments shall not exceed 30% of
the aggregate Revolver Commitments, (iii) after giving effect to the
Reallocation, each Lender shall hold the same Pro Rata share of all of the
Revolver Commitments as it did prior to such Reallocation, (iv) no Default or
Event of Default shall have occurred and be continuing either as of the date of
such request or on the Reallocation Date (both immediately before and after
giving effect to such Reallocation), (v) any increase or decrease in a Revolver
Commitment of a Lender in its respective Dutch Revolver Commitment or U.S.
Revolver Commitment shall result in a concurrent decrease or increase in in its
respective Dutch Revolver Commitment or U.S. Revolver Commitment such that the
sum of all the Revolver Commitments of such Lender after giving effect to such
Reallocation shall equal the aggregate amount of the Revolver Commitments of
such Lender in effect immediately prior to such Reallocation, (vi) after giving
effect to such Reallocation, no Overadvance, Dutch Overadvance or U.S.
Overadvance would exist or would result therefrom, (vii) at least three (3)
Business Days prior to the proposed Reallocation Date, a Senior Officer of
Borrower Agent shall have delivered to Agent a certificate certifying as to
compliance with preceding clauses (i) through (vi) and demonstrating (in
reasonable detail) the calculations required in connection therewith, (viii)
Agent consents to such Reallocation in its Permitted Discretion; and (ix) no
more than one Reallocation is requested in any 3-month period and no more than
two Reallocations are requested in any 12-month period.
(b)    Reallocations Generally. Agent shall promptly notify such Lenders of the
Reallocation Date and the amount of the affected Revolver Commitment of such
Lenders as a result thereof. The respective Pro Rata shares of Lenders shall
thereafter, to the extent applicable, be determined based on such reallocated
amounts (subject to any subsequent changes thereto).

2.3    Letter of Credit Facility.
2.3.1    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit from time to time until the Commitment Termination Date, on the terms set
forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Required Lenders that a LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.
(b)    Letters of Credit may be requested by any (i) U.S. Borrower to support
obligations incurred in the Ordinary Course of Business, (ii) Dutch Borrower to
support obligations incurred in the Ordinary Course of Business, or (iii) as
otherwise approved by Agent. Increase, renewal or extension of a Letter of
Credit shall be treated as issuance of a new Letter of Credit, except that
Issuing Bank may require a new LC Application in its discretion.
(c)    Each Borrower assumes all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary with respect to any Letter of Credit issued
at its request. In connection with any Letter of Credit, none of Agent, Issuing
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Bank, Agent or any Lender, including
any act or omission of a Governmental Authority. Borrowers shall take all action
to avoid and mitigate any damages relating to any Letter of Credit or claimed
against Issuing Bank, Agent or any Lender, including through enforcement of any
available rights against a beneficiary. Issuing Bank shall be fully subrogated
to the rights and remedies of any beneficiary whose claims against any Borrower
are discharged with proceeds of a Letter of Credit. The rights and remedies of
Issuing Bank under the Loan Documents shall be cumulative.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may use legal counsel, accountants and other experts
to advise it concerning its obligations, rights and remedies, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by such experts. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
2.3.2    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
the Requesting Borrower shall pay to Issuing Bank, on the same day
(“Reimbursement Date”), the amount paid by Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Revolver Loans related
to the currency denominating such Letter of Credit from the Reimbursement Date
until payment by Requesting Borrower. The obligation of Dutch Borrowers to
reimburse Issuing Bank for any payment made under a Dutch Letter of Credit shall
be absolute, unconditional, irrevocable, and joint and several, and shall be
paid without regard to any lack of validity or enforceability of any Dutch
Letter of Credit or the existence of any claim, setoff, defense or other right
that any Dutch Obligor may have at any time against the beneficiary. The
obligation of U.S. Borrowers to reimburse Issuing Bank for any payment made
under a U.S. Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that any U.S. Obligor may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Requesting Borrower shall be deemed to have requested a Borrowing of
Revolver Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Dutch Lender and U.S. Lender, as applicable, shall
fund its Pro Rata share of such Borrowing whether or not the applicable Revolver
Commitments have terminated, an applicable Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.
(b)    Each Lender providing a Revolver Commitment to the Requesting Borrower,
hereby irrevocably and unconditionally purchases from Issuing Bank, without
recourse or warranty, an undivided Pro Rata participation in all LC Obligations
of the Requesting Borrower relating to such Letter of Credit outstanding from
time to time. Issuing Bank is issuing Letters of Credit in reliance upon this
participation. If Requesting Borrowers do not make a payment to Issuing Bank
when due hereunder, Agent shall promptly notify Lenders providing a Revolver
Commitment to the Requesting Borrower and each such Lender shall within one
Business Day after such notice pay to Agent, for the benefit of Issuing Bank,
the Lender’s Pro Rata share of such payment. Upon request by a Lender, Issuing
Bank shall provide copies of Letters of Credit and LC Documents in its
possession at such time.
(c)    The obligation of each applicable Lender to make payments to Agent for
the account of Issuing Bank in connection with Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Requesting Borrower’s protection) or that does not materially prejudice a
Requesting Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
any setoff or defense that an Obligor may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, Collateral, LC Document or Obligor. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.
2.3.3    Cash Collateral. At Agent’s or Issuing Bank’s request, Requesting
Borrower shall Cash Collateralize (a) the Fronting Exposure of any applicable
Defaulting Lender, and (b) all outstanding Letters of Credit issues at its
request if an Event of Default exists, the Commitment Termination Date occurs or
the Revolver Termination Date is scheduled to occur within 20 Business Days. If
Requesting Borrower fails to provide any Cash Collateral as required hereunder,
the applicable Lenders may (and shall upon direction of Agent) advance, as
Revolver Loans of the Requesting Borrower, the amount of Cash Collateral
required (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
2.3.4    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit issued by it prior to such date. A replacement Issuing
Bank may be appointed by written agreement among Agent, Borrower Agent and the
new Issuing Bank.

SECTION 3.    INTEREST, FEES AND CHARGES

3.1    Interest.
3.1.1    Rates and Payment of Interest.
(a)    The Obligations shall bear interest (i) if a Dutch Revolver Loan, at
LIBOR, plus the Applicable Margin; provided that if LIBOR is unavailable for any
reason, Dutch Revolver Loans shall bear interest at the Foreign Base Rate, plus
1.50%; (ii) if a U.S. Revolver Loan, at LIBOR, plus the Applicable Margin;
provided that if LIBOR is unavailable for any reason, U.S. Revolver Loans shall
bear interest at the U.S. Base Rate, plus 0.50%, (iii) if any other Dutch
Obligation (including, to the extent permitted by law, interest not paid when
due), at LIBOR in effect from time to time, plus the Applicable Margin for Dutch
Revolver Loans; provided that if LIBOR is unavailable for any reason, such Dutch
Obligations shall bear interest at the Foreign Base Rate, plus 1.50%, and (vi)
if any other U.S. Obligation (including, to the extent permitted by law,
interest not paid when due), at LIBOR in effect from time to time, plus the
Applicable Margin for U.S. Revolver Loans; provided that if LIBOR is unavailable
for any reason, such U.S. Obligations shall bear interest at the U.S. Base Rate,
plus 0.50%.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect and notify the Borrower Agent in writing, Obligations shall bear interest
at the Default Rate (whether before or after any judgment), payable on demand.
(c)    Interest shall accrue from the date a Revolver Loan is advanced or
Obligation is incurred or payable, until paid in full by Borrowers, and shall in
no event be less than zero at any time. Interest accrued on the Revolver Loans
shall be due and payable in arrears, (i) on the first day of each month; (ii) on
any date of prepayment, with respect to the principal amount being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the applicable agreements
or, if no payment date is specified, on demand.
3.1.2    Reserved.
3.1.3    Reserved.
3.1.4    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended.

3.2    Fees.
3.2.1    Unused Line Fee. U.S. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Unused Line Fee Rate times the amount by
which the Revolver Commitments exceed the average daily Global Revolver Usage
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Commitment Termination Date.
3.2.2    LC Facility Fees.
(a)    Dutch Borrowers shall pay (i) to Agent, for the Pro Rata benefit of
applicable Dutch Lenders, a fee equal to the Applicable Margin in effect for
Dutch Revolver Loans times the average daily Stated Amount of Dutch Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (ii) to Agent, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each applicable Dutch Letter of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; and (iii)
to Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Dutch Letters of Credit, which charges shall be paid as and
when incurred. During an Event of Default, the fee payable under clause (i)
shall be increased by 2% per annum.
(b)    U.S. Borrowers shall pay (i) to Agent, for the Pro Rata benefit of
applicable U.S. Lenders, a fee equal to the Applicable Margin in effect for U.S.
Revolver Loans times the average daily Stated Amount of U.S. Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(ii) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each applicable U.S. Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (iii) to Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of U.S.
Letters of Credit, which charges shall be paid as and when incurred. During an
Event of Default, the fee payable under clause (i) shall be increased by 2% per
annum.
3.2.3    Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days; provided that interest,
fees and charges in Sterling calculated on a per annum basis, shall be computed
for the actual days elapsed, based on a year of 365 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.

3.4    Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), any examination
or appraisal with respect to any Obligor or Collateral by Agent’s personnel or a
third party. All legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction. Borrowers acknowledge that counsel may provide Agent with a benefit
(such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Agent, including fees paid hereunder. If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section shall be due on demand.

3.5    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder, to make, maintain,
fund, participate in, or charge applicable interest or fees with respect to, any
Revolver Loan or Letter of Credit, or to determine or charge interest based on
LIBOR, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, the
applicable Available Currency in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to perform such
obligations, to make, maintain, fund or participate in the Revolver Loan or
Letter of Credit (or to charge interest or fees otherwise applicable thereto),
or to maintain Revolver Loans bearing interest based on LIBOR, shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay the applicable Revolver Loan, Cash Collateralize the applicable LC
Obligations or, if applicable, convert such Revolver Loan(s) of such Lender to
Revolver Loan(s) bearing interest at the U.S. Base Rate or Foreign Base Rate, as
applicable. Upon any such prepayment or conversion, applicable Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.6    Inability to Determine Rates. Agent will promptly notify Borrower Agent
and Lenders if, in connection with any Revolver Loan or request for a Revolver
Loan, (a) Agent determines that (i) the applicable Available Currency deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable Revolver Loan amount, or (ii) adequate and reasonable means do not
exist for determining LIBOR; or (b) Agent or Required Lenders determine for any
reason that LIBOR does not adequately and fairly reflect the cost to Lenders of
funding the Revolver Loan. Thereafter, Lenders’ obligations to make or maintain
affected Revolver Loans bearing interest based on LIBOR and utilization of the
LIBOR component (if affected) in determining U.S. Base Rate or Foreign Base Rate
shall be suspended until Agent (upon instruction by Required Lenders) withdraws
the notice. Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Revolver Loan bearing interest based on LIBOR or, failing that,
will be deemed to have requested a Revolver Loan bearing interest at the U.S.
Base Rate or Foreign Base Rate, as applicable.

3.7    Increased Costs; Capital Adequacy.
3.7.1    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR)
or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Revolver Loan,
Letter of Credit, participation in LC Obligations, Revolver Commitment or Loan
Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolver Loan or Revolver Commitment, or maintaining any
Revolver Loan bearing interest based on LIBOR, or to increase the cost to a
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Bank, Borrowers will pay to
it such additional amount(s), as will compensate it for the additional costs
incurred or reduction suffered.
3.7.2    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations or Revolver Loans, to a level below that which
such Lender, Issuing Bank or holding company could have achieved but for such
Change in Law (taking into consideration its policies with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts, if such amounts are
reasonably similar to the amounts assessed to similar obligors of similar loans
or financial accommodations provided by a Lender or the LC Issuer, as will
compensate it or its holding company for the reduction suffered.
3.7.3    LIBOR Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
Revolver Loan bearing interest based on LIBOR equal to the costs of such
reserves allocated to the Revolver Loan by the applicable Lender (as determined
by it in good faith, which determination shall be conclusive). The additional
interest shall be due and payable on each interest payment date for the Revolver
Loan; provided, that if the Lender notifies Borrowers (with a copy to Agent) of
the additional interest less than 10 days prior to the interest payment date,
then such interest shall be payable 10 days after Borrowers’ receipt of the
notice.
3.7.4    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor.

3.8    Mitigation. If any Lender or Issuing Bank gives a notice under Section
3.5 or requests compensation under Section 3.7, or if Borrowers are required to
pay any Indemnified Taxes or additional amounts with respect to a Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank under Section 5.9, then at the request of Borrower Agent, such
Lender or Issuing Bank, as applicable, shall use reasonable efforts to file any
certificate or document reasonably requested by the Borrower Agent or designate
a different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender or Issuing Bank, such designation or assignment (a) would eliminate the
need for such notice or reduce amounts payable or to be withheld in the future,
as applicable; and (b) would not subject such Lender or Issuing Bank, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to it or unlawful. Borrowers shall pay all reasonable costs and
expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.

3.9    Funding Losses. If for any reason (a) any Borrowing or maintaining of a
Revolver Loan bearing interest based on LIBOR does not occur on the date
specified therefor in a Notice of Borrowing (whether or not withdrawn), (b) any
repayment or continuation of a Revolver Loan bearing interest based on LIBOR,
(c) Borrowers fail to repay a Revolver Loan bearing interest based on LIBOR when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign a Revolver Loan bearing interest based on LIBOR pursuant to Section
13.4, then Borrowers shall pay to Agent its customary administrative charge and
to each Lender all losses, expenses and fees arising from redeployment of funds
or termination of match funding. For purposes of calculating amounts payable
under this Section, a Lender shall be deemed to have funded a Revolver Loan
bearing interest based on LIBOR by a matching deposit or other borrowing in the
London interbank market for a comparable amount and period, whether or not the
Revolver Loan was in fact so funded.

3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4.    LOAN ADMINISTRATION

4.1    Manner of Borrowing and Funding Revolver Loans.
4.1.1    Notice of Borrowing.
(a)    To request Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing by 11:00 a.m. on the requested funding date. Notices received by Agent
after such time shall be deemed received on the next Business Day. Each Notice
of Borrowing shall be irrevocable and shall specify (A) the Borrowing amount,
(B) the requested funding date (which must be a Business Day), and (C) whether
such request is for a Dutch Revolver Loan or U.S. Revolver Loan.
(b)    Unless payment is otherwise made by the applicable Borrowers, the
becoming due of any Obligation (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, Cash Collateral and
Secured Bank Product Obligations) shall be deemed to be a request for a Revolver
Loan on the due date in the amount due and the Revolver Loan proceeds shall be
disbursed as direct payment of such Obligation. In addition, Agent may, at its
option, charge such amount against any operating, investment or other account of
the applicable Borrower maintained with Agent or any of its Affiliates or
branches.
(c)    If a Borrower maintains a disbursement account with Agent or any of its
Affiliates or branches, then presentation for payment in the account of a
Payment Item when there are insufficient funds to cover it shall be deemed to be
a request for a Revolver Loan by such Borrower on the presentation date, in the
amount of the Payment Item. Proceeds of the Revolver Loan may be disbursed
directly to the account.
4.1.2    Fundings by Lenders. Except for Swingline Loans, Agent shall endeavor
to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 2:00 p.m. on the day of a proposed funding of a Revolver Loan.
Each Lender shall fund its Pro Rata share of a Borrowing in immediately
available funds not later than 3:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the Borrowing proceeds in a
manner directed by Borrower Agent and acceptable to Agent. Unless Agent receives
(in sufficient time to act) written notice from a Lender that it will not fund
its share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of a Borrowing or of a
settlement under Section 4.1.3(b) is not received by Agent, then the applicable
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing. Agent, a Lender or Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices, and this
shall not affect any obligation of Obligors under the Loan Documents or with
respect to any Obligations.
4.1.3    Swingline Loans; Settlement.
(a)    To fulfill any request for a Dutch Revolver Loan hereunder, Agent may in
its discretion advance Dutch Swingline Loans to Dutch Borrowers, up to an
aggregate outstanding amount equal to 15% of the Dutch Revolver Commitments.
Dutch Swingline Loans shall constitute Dutch Revolver Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
settled with or funded by Dutch Lenders hereunder.
(b)    To fulfill any request for a U.S. Revolver Loan hereunder, Agent may in
its discretion advance U.S. Swingline Loans to U.S. Borrowers, up to an
aggregate outstanding amount equal to 15% of the U.S. Revolver Commitments. U.S.
Swingline Loans shall constitute U.S. Revolver Loans for all purposes, except
that payments thereon shall be made to Agent for its own account until settled
with or funded by U.S. Lenders hereunder.
(c)    Settlement of Dutch Revolver Loans, including Dutch Swingline Loans,
among Dutch Lenders and Agent and settlement of U.S. Revolver Loans, including
U.S. Swingline Loans, among U.S. Lenders and Agent, shall, in each case, take
place on a date determined from time to time by Agent (but at least weekly,
unless the settlement amount is de minimis), on a Pro Rata basis in accordance
with the Settlement Report delivered by Agent to Lenders. Between settlement
dates, Agent may in its discretion apply payments on applicable Revolver Loans
to applicable Swingline Loans, regardless of any designation by Borrowers or
anything herein to the contrary. Each Dutch Lender hereby purchases, without
recourse or warranty, an undivided Pro Rata participation in all Dutch Swingline
Loans outstanding from time to time until settled and each U.S. Lender hereby
purchases, without recourse or warranty, an undivided Pro Rata participation in
all U.S. Swingline Loans outstanding from time to time until settled. If a
Swingline Loan cannot be settled among Lenders, whether due to an Obligor’s
Insolvency Proceeding or for any other reason, each Lender shall pay the amount
of its participation in the Revolver Loan to Agent, in immediately available
funds, within one Business Day after Agent’s request therefor. Lenders’
obligations to make settlements and to fund participations are absolute,
irrevocable and unconditional, without offset, counterclaim or other defense,
and whether or not the Revolver Commitments have terminated, a Dutch
Overadvance, a U.S. Overadvance or an Overadvance exists or the conditions in
Section 6 are satisfied.
4.1.4    Notices. If Borrowers request Revolver Loans, select interest rates or
transfer funds based on telephonic or electronic instructions to Agent,
Borrowers shall confirm the request by prompt delivery to Agent of a Notice of
Borrowing. Agent and Lenders are not liable for any loss suffered by a Borrower
as a result of Agent acting on its understanding of telephonic or electronic
instructions from a person believed in good faith to be authorized to give
instructions on a Borrower’s behalf.

4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Revolver Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Revolver Commitments and Revolver Loans from the calculation of shares; provided
that in no event shall such reallocation among non-Defaulting Lenders result in
any Lender exceeding its respective Revolver Commitment. A Defaulting Lender
shall have no right to vote on any amendment, waiver or other modification of a
Loan Document, except as provided in Section 14.1.1(c).
4.2.2    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Revolver Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
4.2.3    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Revolver Commitments and Revolver Loans,
and the Global Revolver Usage and other exposures under the Revolver Commitments
shall be reallocated among Lenders and settled by Agent (with appropriate
payments by the reinstated Lender, including its payment of breakage costs for
reallocated Revolver Loans bearing interest based on LIBOR) in accordance with
the readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
Issuing Bank, or as expressly provided herein with respect to Bail-In Actions
and related matters, no reallocation of Revolver Commitments and Revolver Loans
to non-Defaulting Lenders or reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Revolver Loan, to make a payment in respect of LC Obligations
or otherwise to perform obligations hereunder shall not relieve any other Lender
of its obligations under any Loan Document. No Lender shall be responsible for
default by another Lender.

4.3    Reserved.

4.4    Borrower Agent. Each Borrower hereby designates SMCI (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Materials, payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, Issuing Bank
or any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking by Borrower
Agent shall be binding upon and enforceable against such Borrower.

4.5    One Obligation.
4.5.1    Dutch Obligations. The Dutch Revolver Loans, Dutch LC Obligations and
other Dutch Obligations constitute one general obligation of Dutch Borrowers and
are secured by Agent’s Lien on all Dutch Collateral; provided, that Agent and
each Lender shall be deemed to be a creditor of, and the holder of a separate
claim against, each Dutch Borrower to the extent of any Dutch Obligations
jointly or severally owed by such Dutch Borrower.
4.5.2    U.S. Obligations. The U.S. Revolver Loans, U.S. LC Obligations and
other U.S. Obligations constitute one general obligation of U.S. Borrowers and
are secured by Agent’s Lien on all U.S. Collateral; provided, that Agent and
each Lender shall be deemed to be a creditor of, and the holder of a separate
claim against, each U.S. Borrower to the extent of any U.S. Obligations jointly
or severally owed by such U.S. Borrower.

4.6    Effect of Termination. On the effective date of the termination of all
Revolver Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section, and
each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

SECTION 5.    PAYMENTS

5.1    General Payment Provisions. All payments of U.S. Obligations shall be
made in Dollars and all payments of Dutch Obligations shall be made in
Alternative Currency as set forth in Section 5.12.1, in each case, without
offset, counterclaim or defense of any kind, free and clear of (and without
deduction for) any Taxes, and in immediately available funds, not later than
12:00 noon on the due date. Any payment after such time shall be deemed made on
the next Business Day. Any payment of a Revolver Loan bearing interest based on
LIBOR shall be accompanied by all amounts which may be due under Section 3.9.
Borrowers agree that Agent shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against the Obligations secured
by such Collateral, in such manner as Agent deems advisable.

5.2    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, (i) if an Overadvance exists at any time,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay Revolver Loans in an amount sufficient
to reduce Global Revolver Usage to the Global Borrowing Base, (ii) if a Dutch
Overadvance exists at any time, Dutch Borrowers shall, on the sooner of Agent’s
demand or the first Business Day after any Dutch Borrower has knowledge thereof,
repay Dutch Revolver Loans in an amount sufficient to reduce Dutch Revolver
Usage to the Dutch Borrowing Base and (iii) if a U.S. Overadvance exists at any
time, U.S. Borrowers shall, on the sooner of Agent’s demand or the first
Business Day after any U.S. Borrower has knowledge thereof, repay U.S. Revolver
Loans in an amount sufficient to reduce U.S. Revolver Usage to the U.S.
Borrowing Base. If any Asset Disposition includes the disposition of Accounts or
Inventory, the applicable Borrowers shall apply Net Proceeds to repay their
Revolver Loans equal to the greater of (a) the net book value of such Accounts
and Inventory, or (b) the reduction in the applicable Dutch Borrowing Base or
U.S. Borrowing Base resulting from the disposition.

5.3    Reserved.

5.4    Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

5.5    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.6    Application and Allocation of Payments.
5.6.1    Application.
(a)    Payments made by Dutch Borrowers hereunder shall be applied (i) first, as
specifically required hereby; (ii) second, to Dutch Obligations then due and
owing; (iii) third, to other Dutch Obligations specified by Dutch Borrowers; and
(iv) fourth, as determined by Agent in its discretion.
(b)    Payments made by U.S. Borrowers hereunder shall be applied (i) first, as
specifically required hereby; (ii) second, to U.S. Obligations then due and
owing; (iii) third, to other Obligations specified by Borrowers; and (iv)
fourth, as determined by Agent in its discretion.
5.6.2    U.S. Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default under Section 11.1(j), or
during any other Event of Default at the discretion of Agent or Required
Lenders, monies to be applied to the U.S. Obligations, whether arising from
payments by U.S. Obligors, realization on U.S. Collateral, setoff or otherwise,
shall be allocated as follows:
(a)    FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent by U.S. Obligors;
(b)    SECOND, to all other amounts owing to Agent, including U.S. Swingline
Loans, U.S. Protective Advances, and U.S. Revolver Loans and participations that
a Defaulting Lender has failed to settle or fund;
(c)    THIRD, to all amounts owing to Issuing Bank by a U.S. Obligor;
(d)    FOURTH, to all U.S. Obligations (other than U.S. Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to
Lenders;
(e)    FIFTH, to all U.S. Obligations (other than U.S. Secured Bank Product
Obligations) constituting interest;
(f)    SIXTH, to Cash Collateralize all U.S. LC Obligations;
(g)    SEVENTH, to all U.S. Revolver Loans, and to U.S. Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) which are provided by Bank of America (or any of its Lending Offices)
or any of its Affiliates or any other U.S. Lender or Affiliate of a U.S. Lender,
up to the amount of Reserves existing therefor;
(h)    EIGHTH, to all other U.S. Secured Bank Product Obligations which are
provided by Bank of America (or any of its Lending Offices) or any of its
Affiliates or any other U.S. Lender or Affiliate of a U.S. Lender;
(i)    NINTH, to all other U.S. Secured Bank Product Obligations which are
provided by a counterparty other than Bank of America (and any of its Lending
Offices) or any of its Affiliates or any other U.S. Lender or Affiliate of a
U.S. Lender; and
(j)    LAST, to all remaining U.S. Obligations (including each U.S. Obligor’s
obligations under its guaranty of the Dutch Obligations).
5.6.3    Dutch Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default under Section 11.1(j), or
during any other Event of Default at the discretion of Agent or Required
Lenders, monies to be applied to the Dutch Obligations, whether arising from
payments by Dutch Obligors, realization on Dutch Collateral, setoff or
otherwise, shall be allocated as follows:
(a)    FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent by a Dutch Obligor;
(b)    SECOND, to all other amounts owing to Agent, including Dutch Swingline
Loans, Dutch Protective Advances, and Dutch Revolver Loans and participations
that a Defaulting Lender has failed to settle or fund;
(c)    THIRD, to all amounts owing to Issuing Bank by Dutch Obligors;
(d)    FOURTH, to all Dutch Obligations (other than Dutch Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to
Lenders;
(e)    FIFTH, to all Dutch Obligations (other than Dutch Secured Bank Product
Obligations) constituting interest;
(f)    SIXTH, to Cash Collateralize all Dutch LC Obligations;
(g)    SEVENTH, to all Dutch Revolver Loans, and to Dutch Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) which are provided by Bank of America (and any of its Lending Offices)
or any of its Affiliates or any other Dutch Lender or Affiliate of a Dutch
Lender, up to the amount of Reserves existing therefor;
(h)    EIGHTH, to all other Dutch Secured Bank Product Obligations which are
provided by Bank of America (or any of its Lending Offices) or any of its
Affiliates or any other Dutch Lender or Affiliate of a Dutch Lender;
(i)    NINTH, to all other Dutch Secured Bank Product Obligations which are
provided by a counterparty other than Bank of America (and any of its Lending
Offices) or any of its Affiliates or any other Dutch Lender or Affiliate of a
Dutch Lender; and
(j)    LAST, to all remaining Dutch Obligations.
With respect to the application of payments under Section 5.6.2 and 5.6.3,
amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider. If the provider fails to deliver the calculation within five
days following request, Agent may assume the amount is zero. The allocations in
this Section are solely to determine the priorities among Secured Parties and
may be changed by agreement of affected Secured Parties without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Obligor, and no Obligor has any right to direct the application of payments or
Collateral proceeds subject to this Section.
5.6.4    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.7    Dominion Account. Prior to the Conversion Date, the ledger balance in the
main Dominion Account of each Borrower as of the end of a Business Day shall be
applied to the applicable Obligations at the beginning of the next Business Day.
Upon and after the Conversion Date, the ledger balance in the main Dominion
Account of each Borrower as of the end of a Business Day shall be applied to the
applicable Obligations at the beginning of the next Business Day, during any
Trigger Period. Any resulting credit balance shall not accrue interest in favor
of Borrowers and shall be made available to the applicable Borrowers as long as
no Default or Event of Default exists.

5.8    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9    Taxes.
5.9.1    Defined Terms. For purposes of this Section and Section 5.10, the term
“Lender” includes any Issuing Bank and the term “Applicable Law” includes FATCA.
5.9.2    Payments Free of Taxes; Obligation to Withhold; Tax Payment
(a)    Any and all payments of Obligations by Obligors under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If Applicable Law (as determined by Obligors and Agent in
their discretion) requires the deduction or withholding of any Tax from any such
payment by Agent or an Obligor, then Agent or such Obligor shall be entitled to
make such deduction or withholding based on information and documentation
provided pursuant to Section 5.10.
(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.9.3    Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.
5.9.4    Tax Indemnification.
(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Borrower shall
indemnify and hold harmless Agent against any amount that a Lender or Issuing
Bank fails for any reason to pay indefeasibly to Agent as required pursuant to
this Section. Each Borrower shall make payment within 10 days after demand for
any amount or liability payable under this Section. A certificate as to the
amount of such payment or liability delivered to Borrowers by a Lender or
Issuing Bank (with a copy to Agent), or by Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error; provided, that no
Borrower shall be required to indemnify the Agent for any amount attributable to
the Agent’s gross negligence or willful misconduct that is determined in a
final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct. Upon receipt of such indemnity
payment and upon the request of a Borrower, the Agent hereby agrees to assign to
the requesting Borrower any rights for compensation against such Lender or
issuer of a Letter of Credit (other than the right of set off pursuant to the
last sentence of Section 5.9.4(b) below) to the extent the Agent has been
indemnified by a Borrower.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and Issuing Bank shall make payment within
10 days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by Agent shall be conclusive absent manifest error.
5.9.5    Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Borrower Agent shall deliver to
Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent.
5.9.6    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
exercised in good faith that it has received a refund of any Taxes (including
any Tax credit in lieu of a refund) that were indemnified by Borrowers or with
respect to which a Borrower paid additional amounts pursuant to this Section, it
shall pay the amount equal to such refund to Borrowers (but only to the extent
of indemnity payments or additional amounts actually paid by Borrowers with
respect to the Taxes giving rise to the refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund). Borrowers shall, upon request by the Recipient, repay to the
Recipient such amount paid over to Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) if the Recipient
is required to repay such refund to the Governmental Authority. Notwithstanding
anything herein to the contrary, no Recipient shall be required to pay any
amount to Borrowers if such payment would place it in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. In no event shall Agent or any
Recipient be required to make its Tax returns (or any other information relating
to its Taxes that it deems confidential) available to any Obligor or other
Person.
5.9.7    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.10    Lender Tax Information.
5.10.1    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent, at the time or times reasonably requested by
Borrower or Agent, properly completed and executed documentation reasonably
requested by Borrowers or Agent as will permit such payments to be made without
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Borrowers or Agent to
enable them to determine whether such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding the foregoing, the
completion, execution and submission of such documentation (other than
documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.
5.10.2    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from or reduction of U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty, and (y) with respect
to other payments under the Loan Documents, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Foreign Lender is a partnership and
one or more of its direct or indirect partners is claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), executed copies of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit Borrowers or Agent to determine
the withholding or deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent, at the time(s) prescribed by law and otherwise upon reasonable request of
Borrowers or Agent, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be appropriate for Borrowers or Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereof.
5.10.3    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its legal inability to
do so.

5.11    Nature and Extent of Each Borrower’s Liability.
5.11.1    Joint and Several Liability.
(a)    Each U.S. Borrower agrees that it is jointly and severally liable for,
and absolutely and unconditionally guarantees to Agent and U.S. Lenders the
prompt payment and performance of, all U.S. Obligations, except its Excluded
Swap Obligations. Each U.S. Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the U.S.
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any U.S. Obligations
or Loan Document, or any other document, instrument or agreement to which any
U.S. Obligor is or may become a party or be bound; (b) the absence of any action
to enforce this Agreement (including this Section) or any other Loan Document,
or any waiver, consent or indulgence of any kind by Agent or any U.S. Lender
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for any
U.S. Obligations or any action, or the absence of any action, by Agent or any
U.S. Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any U.S. Obligor; (e) any election by Agent or
any U.S. Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other U.S. Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code or otherwise; (g) the disallowance of any claims of Agent or any U.S.
Lender against any U.S. Obligor for the repayment of any U.S. Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the U.S. Obligations.
(b)    Joint and Several Liability. Each Dutch Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Dutch Lenders the prompt payment and performance of, all Dutch
Obligations, except its Excluded Swap Obligations. Each Dutch Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until Full Payment of the Dutch Obligations, and that such obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Dutch Obligations or Loan Document, or any other document,
instrument or agreement to which any Dutch Obligor is or may become a party or
be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent or any Dutch Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for any Dutch Obligations or any
action, or the absence of any action, by Agent or any Dutch Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Dutch Obligor; (e) any election by Agent or any Dutch Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Dutch
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Dutch Lender
against any Dutch Obligor for the repayment of any Dutch Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Dutch Obligations.
5.11.2    Waivers.
(a)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower, Agent and Lenders that the provisions of this
Section 5.11 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Revolver Loans and issue Letters of Credit. Each Borrower acknowledges that
its guaranty pursuant to this Section is necessary to the conduct and promotion
of its business, and can be expected to benefit such business.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
5.11.3    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in clause (c)
below, and (ii) such Borrower’s Allocable Amount.
(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
(c)    Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Revolver Loans made directly or indirectly to it (including Revolver
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Agent and Lenders
shall have the right, at any time in their discretion, to condition Revolver
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of
Revolver Loans and Letters of Credit to a Borrower based on that calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
5.11.4    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
5.11.5    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

5.12    Currency Matters. Dollars are the currency of account and payment for
each and every sum at any time due from the Borrowers hereunder; provided that:
5.12.1    except as expressly provided in this Agreement, each repayment of a
Revolver Loan or a part thereof shall be made in the currency in which such
Revolver Loan is denominated at the time of that repayment;
5.12.2    cash payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;
5.12.3    each payment of any Letter of Credit Fees (and any other fees payable
by the Borrowers under Section 3.2) and all other amounts due hereunder (unless
the provisions of the Loan Agreement require otherwise) shall be in Dollars (if
the Letter of Credit is denominated in Dollars) or Alternative Currency (if the
Letter of Credit is denominated in Alternative Currency), as applicable;
5.12.4    each payment in respect of costs, expenses and indemnities shall be
made in the currency in which the same were incurred; and
5.12.5    any amount expressed to be payable in Euro or Sterling shall be paid
in Euro or Sterling, as applicable.
No payment to Agent or any Lender (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability in respect of which it
was made unless and until Agent or such Lender shall have received payment in
full in the currency in which such obligation or liability was incurred, and to
the extent that the amount of any such payment shall, on actual conversion into
such currency, fall short of such obligation or liability actual or contingent
expressed in that currency, each borrower, severally and not jointly, agrees to
indemnify and hold harmless Agent or such Lender, as the case may be, with
respect to the amount of the shortfall with respect to amounts payable by such
Borrower hereunder, with such indemnity surviving the termination of this
agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.



SECTION 6.    CONDITIONS PRECEDENT

6.1    Conditions Precedent to Initial U.S. Revolver Loans. In addition to the
conditions set forth in Section 6.3, U.S. Lenders shall not be required to fund
any requested U.S. Revolver Loan, issue any U.S. Letter of Credit, or otherwise
extend credit to U.S. Borrowers hereunder, until the date (“U.S. Closing Date”)
that each of the following conditions has been satisfied or waived by Lenders:
(a)    Each Loan Document shall have been duly executed and delivered to Agent
by each of the signatories thereto, and each U.S. Obligor shall be in compliance
with all terms thereof.
(b)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the U.S. Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the U.S. Collateral, except Permitted Liens.
(c)    Agent shall have received duly executed agreements establishing each
Dominion Account of U.S. Borrowers and related lockbox, in form and substance,
and with financial institutions, satisfactory to Agent.
(d)    Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each U.S. Borrower
certifying that, after giving effect to the initial U.S. Revolver Loans and
transactions hereunder, (i) such U.S. Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) such U.S. Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.
(e)    Agent shall have received a certificate of a duly authorized officer of
each U.S. Obligor, certifying (i) that attached copies of such U.S. Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable U.S.
Obligor in writing.
(f)    Agent shall have received a written opinion of DLA Piper, as well as any
local counsel to U.S. Borrowers or Agent, in form and substance satisfactory to
Agent.
(g)    Agent shall have received copies of the charter documents of each U.S.
Obligor, certified by the Secretary of State or other appropriate official of
such U.S. Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates for each U.S. Obligor, issued by the Secretary of State or
other appropriate official of such U.S. Obligor’s jurisdiction of organization
and each jurisdiction where such U.S. Obligor’s conduct of business or ownership
of Property necessitates qualification.
(h)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by U.S. Borrowers, all in compliance with the
Loan Documents.
(i)    Agent shall have completed its business, financial and legal due
diligence of U.S. Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any U.S. Obligor or in the quality, quantity or value
of any U.S. Collateral shall have occurred since December 31, 2017.
(j)    U.S. Borrowers shall have paid all fees and expenses to be paid to Agent
and U.S. Lenders on the U.S. Closing Date.
(k)    Agent shall have received a U.S. Borrowing Base Report as of March 31,
2018. Upon giving effect to the initial funding of U.S. Revolver Loans and
issuance of Letters of Credit, and the payment by U.S. Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, U.S. Availability shall be at least
$60,000,000.

6.2    Conditions Precedent to Initial Dutch Revolver Loans. In addition to the
conditions set forth in Section 6.3, Dutch Lenders shall not be required to fund
any requested Dutch Revolver Loan, issue any Dutch Letter of Credit, or
otherwise extend credit to Dutch Borrowers hereunder, until the date (“Dutch
Closing Date”) that each of the following conditions has been satisfied or
waived by Lenders:
(a)    Borrower has requested in writing that Agent proceed with the closing of
the credit facility and financial accommodations provided to Dutch Borrowers
hereunder.
(b)    Each Loan Document shall have been duly executed and delivered to Agent
by each of the signatories thereto and all schedules thereto shall be acceptable
to Agent, and each Dutch Obligor shall be in compliance with all terms thereof.
(c)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Dutch Collateral, as well as written
confirmation of the Dutch Obligors that such Liens are the only Liens upon the
Dutch Collateral, except Permitted Liens.
(d)    Agent shall have received duly executed agreements establishing each
Dominion Account of Dutch Borrowers and related lockbox, in form and substance,
and with financial institutions, satisfactory to Agent.
(e)    Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Dutch Borrower
certifying that, after giving effect to the initial Dutch Revolver Loans and
transactions hereunder, (i) such Dutch Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) such Dutch Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.
(f)    Agent shall have received a certificate of a duly authorized officer of
each Dutch Obligor, certifying (i) that attached copies of such Dutch Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Dutch
Obligor in writing.
(g)    Agent shall have received a written opinion of counsel, as well as any
local counsel to Dutch Borrowers or Agent, in form and substance satisfactory to
Agent.
(h)    Agent shall have received copies of the charter documents of each Dutch
Obligor, including a deed of incorporation (akte van oprichting), articles of
association (statuten) and an up-to-date excerpt (uittreksel) from the Dutch
Chamber of Commerce.
(i)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Dutch Borrowers, all in compliance with
the Loan Documents.
(j)    Agent shall have completed its business, financial and legal due
diligence of Dutch Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any Dutch Obligor or in the quality, quantity or
value of any Dutch Collateral shall have occurred since December 31, 2017.
(k)    Dutch Borrowers shall have paid all fees and expenses to be paid to Agent
and Dutch Lenders on the Dutch Closing Date.
(l)    Agent shall have received all of the quarterly and annual filings
required to be filed with the SEC prior to the Dutch Closing Date.
(m)    Agent shall have received such additional documents deemed necessary by
Agent, including but not limited to any amendments to the Loan Documents, and
joinders adding Dutch Lenders to the Loan Documents, as necessary.
(n)    Agent shall have received a Dutch Borrowing Base Report as of the end of
the prior month. Upon giving effect to the initial funding of Dutch Revolver
Loans and issuance of Letters of Credit, and the payment by Dutch Borrowers of
all fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Dutch Availability shall be
at least $10,000,000 and Global Availability shall be at least $100,000,000.
(o)    The Conversion Date shall have occurred.
(p)    Each Lender has executed and delivered to Agent a loss sharing agreement,
in form and substance satisfactory to Agent.
For the avoidance of doubt, no Dutch Borrower shall be a Borrower or an Obligor
hereunder until the Dutch Closing Date has occurred.

6.3    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall in no event be required to make any credit extension hereunder
(including funding any Revolver Loan, arranging any Letter of Credit, or
granting any other accommodation to or for the benefit of any Borrower), if the
following conditions are not satisfied on such date and upon giving effect
thereto:
(a)    No Default or Event of Default exists;
(b)    The representations and warranties of each Obligor in the Loan Documents
are true and correct (except for representations and warranties that relate
solely to an earlier date);
(c)    All conditions precedent in any Loan Document are satisfied;
(d)    No event has occurred or circumstance exists that has or could reasonably
be expected to have a Material Adverse Effect; and
(e)    With respect to a Letter of Credit issuance, all LC Conditions are
satisfied.
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
As an additional condition to a credit extension, Agent may request any other
information, certification, document, instrument or agreement as it deems
appropriate.

6.4    Post-Closing Requirements. Borrowers shall deliver to Agent each of the
following items in form and substance satisfactory to Agent within the time
periods set forth below (or such later date as determined by Agent in its
discretion):
6.4.1    Within 45 days after the U.S. Closing Date, Agent shall have received
the Related Real Estate Documents for all Real Estate subject to a Mortgage.
6.4.2    Within 45 days after the U.S. Closing Date, Agent shall have received
evidence that Borrower has separated its collections and disbursement accounts
into separate Deposit Accounts.

SECTION 7.    COLLATERAL

7.1    Grant of Security Interest. To secure the prompt payment and performance
of its Obligations, each U.S. Obligor hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such U.S. Obligor, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (nor shall any defined term used herein include), and no
Obligor shall be deemed to have granted a Lien in, any of such Obligor’s right,
title or interest in any of the following property (collectively, the “Excluded
Collateral”):
(a)    solely as it relates to U.S. Collateral (x) any of the outstanding voting
equity interests or other ownership interests of a Foreign Subsidiary in excess
of 65% of the voting power of all classes of equity interests or other ownership
interests of such Foreign Subsidiary entitled to vote, (y) any of the
outstanding equity interests or other ownership interests of a Subsidiary of a
Foreign Subsidiary and (z) any assets of a Foreign Subsidiary or any subsidiary
thereof;
(b)    (x) any lease, license, contract, agreement, legal requirement or other
third party arrangement, as such, or the assets subject thereto, if under the
terms of such lease, license, contract, agreement, legal requirement or other
third party arrangement, or Applicable Law with respect thereto, the valid grant
of a Lien therein or in such assets to Agent is prohibited, prevented or
conditioned and such prohibition, prevention or condition has not been or is not
waived or the consent of the other party to such lease, license, contract,
agreement, legal requirement or other third party arrangement has not been or is
not otherwise obtained or under Applicable Law such prohibition, prevention or
condition cannot be waived and (y) any assets which, if subject to this
Agreement, would give a third party the right to terminate or otherwise amend
any rights, benefits and/or obligations with respect to such Obligor in respect
of those assets; provided, that the foregoing exclusion shall in no way be (1)
construed to apply if any such prohibition would be rendered ineffective under
the Uniform Commercial Code other applicable law or principles of equity, (2)
construed so as to limit, impair or otherwise affect Agent’s unconditional
continuing Lien upon any rights or interests of such Obligor in or to the
proceeds thereof, including monies due or to become due under any such lease,
license, contract, or agreement (including any Accounts), in each case, that are
not subject to such prohibitions to the extent that such proceeds are not
themselves Excluded Collateral, or (3) construed to apply at such time as the
condition causing such prohibition shall be remedied and, to the extent
severable, “Collateral” shall include any portion of such lease, license,
contract, agreement or assets subject thereto that does not result in such
prohibition (it being understood and agreed that such Obligor shall have no
obligations to obtain any consent or otherwise cause the Excluded Collateral
described in this clause (ii) to constitute Collateral);
(c)    any property or property right of such Obligor to the extent and for so
long as the grant of a security interest pursuant to this Agreement in such
Obligor’s right, title or interest therein is prohibited by applicable law or
regulation;
(d)    any leasehold Real Estate that has 30 years or less to run on the lease
or a rent-rack payable in respect thereof or any fee-owned Real Estate with a
fair market value less than $2,000,000 (other than fee-owned Real Estate in
existence on the U.S. Closing Date which is to be subject to Agent’s Lien
pursuant to Section 6.4.1);
(e)    any “intent to use” trademark applications for which a statement of use
has not been filed and accepted with the U.S. Patent and Trademark Office (but
only until such statement has been filed and accepted with the U.S. Patent and
Trademark Office);
(f)    any assets to the extent that a security interest in such assets would
reasonably be expected to result in materially adverse tax consequences as
reasonably determined by the Borrowers and Agent;
(g)    other than with respect to Dutch Collateral and as necessary with respect
to Account Debtor Approved Countries, any assets that require action under the
law of any non-U.S. jurisdiction to create or perfect a security interest in
such assets;
(h)    any Intellectual Property owned by Super Micro Computer Holdings CV;
(i)    those assets as to which Agent and Borrowers reasonably agree that the
cost of obtaining such a Lien or perfection thereof are excessive in relation to
the practical benefit to Lenders of the security to be afforded thereby;
(j)    property (and the proceeds thereof) subject to a purchase money security
interest or capitalized leases only to the extent and for so long as the
contract or other agreement pursuant to which such Lien is granted prohibits the
creation of any other Lien on such property (other than to the extent any such
prohibition would be rendered ineffective under the Uniform Commercial Code or
other applicable law or principles of equity); and
(k)    the Excluded Accounts and the funds and other property held in, credited
thereto or maintained in any such Excluded Account;
; provided that (i) “Excluded Collateral” shall not include any proceeds,
products, substitutions or replacements of any Excluded Collateral (unless such
proceeds, products, substitutions or replacements constitute Excluded
Collateral) and (ii) none of the representations and warranties herein or in any
other Loan Document shall be deemed to apply to property constituting Excluded
Collateral.

7.2    Lien on Deposit Accounts; Cash Collateral.
7.2.1    Deposit Accounts. To further secure the prompt payment and performance
of its Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien upon all amounts credited to any Deposit Account of such
Obligor, including sums in any blocked, lockbox, sweep or collection account.
Each Obligor hereby authorizes and directs each bank or other depository to
deliver to Agent, upon request, all balances in any Deposit Account maintained
for such Obligor, without inquiry into the authority or right of Agent to make
such request.
7.2.2    Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(with the consent of Obligors, provided no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any Obligor, and shall have no responsibility for any investment or loss.
As security for its Obligations, each Obligor hereby grants to Agent a security
interest in and Lien upon all Cash Collateral delivered hereunder from time to
time, whether held in a segregated cash collateral account or otherwise. Agent
may apply Cash Collateral to payment of such Obligations as they become due, in
such order as Agent may elect. All Cash Collateral and related deposit accounts
shall be under the sole dominion and control of Agent, and no Obligor or other
Person shall have any right to any Cash Collateral until Full Payment of the
Obligations.

7.3    Real Estate Collateral.
7.3.1    Lien on Real Estate. The Obligations shall be secured by Mortgages upon
all Real Estate owned by Borrowers, including the Real Estate set forth on
Schedule 7.3. The Mortgages shall be duly recorded, at Borrowers’ expense, in
each office where such recording is required to constitute a fully perfected
Lien on the Real Estate covered thereby. If any Borrower acquires Real Estate
hereafter, Borrowers shall promptly notify Agent and, within 60 days, execute,
deliver and record a first-priority Mortgage, in form and substance satisfactory
to Agent, together with all Related Real Estate Documents.
7.3.2    Collateral Assignment of Leases. To further secure the prompt payment
and performance of its Obligations, each Borrower hereby transfers and assigns
to Agent all of such Borrower’s right, title and interest in, to and under all
now or hereafter existing leases of Real Estate to which such Borrower is a
party, whether as lessor or lessee, and all extensions, renewals, modifications
and proceeds thereof; provided that, Borrower shall not be obligated under this
Section to transfer or assign to Agent any leases of Real Estate that are
included in the definition of Excluded Collateral.

7.4    Other Collateral.
7.4.1    Commercial Tort Claims. Obligor shall promptly notify Agent in writing
if any Obligor has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $100,000), shall
promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent.
7.4.2    Certain After-Acquired Collateral. Obligor shall promptly (a) notify
Agent if a Obligor obtains an interest in any Deposit Account, Chattel Paper,
Document, Instrument, Intellectual Property, Investment Property or
Letter-of-Credit Rights, and (b) upon request, take such actions as Agent deems
appropriate to effect its perfected, first priority Lien on such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver. If Collateral is in the possession of a third party, at Agent’s request,
Obligor shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Agent.
7.4.3    Equity Interests. Each Obligor shall, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly-owned Subsidiary and that Agent
shall have, (i) for the benefit of Agent and U.S. Lenders, a first priority Lien
(subject to Permitted Liens) on all Equity Interests of each Subsidiary of a
U.S. Obligor, provided that no U.S. Obligor shall be required to pledge more
than 65% of the voting Equity Interests (within the meaning of Section
1.956-2(c)(2) of the U.S. Treasury Regulations) of any first-tier Foreign
Subsidiary as U.S. Collateral for the U.S. Obligations and (ii) for the benefit
of Agent and Dutch Lenders, with respect to a Dutch Obligor, a first-priority
Lien (subject to Permitted Liens) on all Equity Interests of each Subsidiary of
a Dutch Obligor and Guarantor of the Dutch Obligations. In the event that any
additional Equity Interests shall be issued by any Subsidiary, the applicable
Dutch Obligor shall or shall cause each of its Subsidiaries to, concurrently
with such issuance, deliver to Agent to the extent required by the applicable
Loan Documents the certificates evidencing such Equity Interests, accompanied by
undated powers executed in blank and to take such other action as Agent shall
reasonably request to perfect the security interest created therein pursuant to
such Loan Documents.

7.5    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Borrowers relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.

7.6    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Borrower authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Borrower, or words
to similar effect, and ratifies any action taken by Agent before the U.S.
Closing Date to effect or perfect its Lien on any U.S. Collateral and the Dutch
Closing Date to effect or perfects its Lien on the Dutch Collateral.

SECTION 8.    COLLATERAL ADMINISTRATION

8.1    Borrowing Base Reports.
8.1.1    Dutch Borrowing Base Reports. (i) so long as no Trigger Period exists,
by the 20th day of each month, Dutch Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to Dutch Lenders) a Dutch Borrowing Base Report as
of the close of business of the previous month, (ii) during the existence of a
Trigger Period, by the second Business Day of each week, Dutch Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Dutch Lenders) a
Dutch Borrowing Base Report as of the close of business of the previous week,
and (iii) at such other times as Agent may request. All information (including
calculation of Dutch Availability) in a Dutch Borrowing Base Report shall be
certified by Dutch Borrowers. Agent may from time to time adjust such report (a)
to reflect Agent’s reasonable estimate of declines in value of Dutch Collateral,
due to collections received in the applicable Dominion Account or otherwise; (b)
to adjust advance rates to reflect changes in dilution, quality, mix and other
factors affecting Dutch Collateral; and (c) to the extent any information or
calculation does not comply with this Agreement.
8.1.2    U.S. Borrowing Base Reports. (i) so long as no Trigger Period exists,
by the 20th day of each month, U.S. Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to U.S. Lenders) a U.S. Borrowing Base Report as of
the close of business of the previous month, (ii) during the existence of a
Trigger Period, by the second Business Day of each week, U.S. Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to U.S. Lenders) a U.S.
Borrowing Base Report as of the close of business of the previous week, and
(iii) at such other times as Agent may request. All information (including
calculation of U.S. Availability and Global Availability) in a U.S. Borrowing
Base Report shall be certified by U.S. Borrowers. Agent may from time to time
adjust such report (a) to reflect Agent’s reasonable estimate of declines in
value of U.S. Collateral, due to collections received in the applicable Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting U.S. Collateral; and (c) to
the extent any information or calculation does not comply with this Agreement.

8.2    Accounts.
8.2.1    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on or before the 15th day of
each month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $1,000,000 or more cease to be
Eligible Credit Insured Accounts or Eligible Non-Credit Insured Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
8.2.2    Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, that neither Agent nor Lenders shall be liable for any Taxes
that may be due from Borrowers or with respect to any Collateral.
8.2.3    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
8.2.4    Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Borrowers shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which prior to
the Conversion Date shall be exercised at all times and after the Conversion
Date may only be exercised by Agent during any Trigger Period, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. Prior to the Conversion Date and during a
Trigger Period upon and after the Conversion Date, if a Dominion Account is not
maintained with Bank of America, Agent may require immediate transfer of all
funds in such account to a Dominion Account maintained with Bank of America.
Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.
8.2.5    Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.

8.3    Inventory.
8.3.1    Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request. Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.
8.3.2    Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default, Dutch Overadvance, U.S. Overadvance or Overadvance exists or would
result therefrom; (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any month exceeds $1,000,000; and (d) any payment received
by a Borrower for a return is promptly remitted to Agent for application to the
Obligations.
8.3.3    Acquisition, Sale and Maintenance. No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA. No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory. Borrowers shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

8.4    Equipment.
8.4.1    Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.
8.4.2    Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
8.4.3    Condition of Equipment. The Equipment is in good operating condition
and repair, and all necessary replacements and repairs have been made so that
its value and operating efficiency are preserved at all times, reasonable wear
and tear excepted. Each Borrower shall ensure that the Equipment is mechanically
and structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications. No Borrower shall
permit any Equipment to become affixed to Real Estate unless any landlord or
mortgagee delivers a Lien Waiver.

8.5    Deposit Accounts. Schedule 8.5 lists all Deposit Accounts maintained by
Borrowers, including Dominion Accounts. Each Borrower shall take all actions
necessary to establish Agent’s first priority Lien on each Deposit Account other
than Excluded Accounts. Borrowers shall be the sole account holders of each
Deposit Account and shall not allow any Person (other than Agent and the
depository bank) to have control over their Deposit Accounts or any Property
deposited therein. Borrowers shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect same.

8.6    General Provisions.
8.6.1    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States, upon 30 Business Days
prior written notice to Agent.
8.6.2    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) satisfactory to Agent;
provided, that if Real Estate secures any Obligations, flood hazard diligence,
documentation and insurance for such Real Estate shall comply with all Flood
Laws or shall otherwise be satisfactory to all Lenders. All proceeds under each
policy shall be payable to Agent. From time to time upon request, Borrowers
shall deliver to Agent the originals or certified copies of its insurance
policies and updated flood plain searches. Unless Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing Agent as loss
payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Borrower fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to deliver to Agent, promptly as rendered, copies
of all reports made to insurance companies. While no Event of Default exists,
Borrowers may (i) settle, adjust or compromise any insurance claim, as long as
the proceeds are delivered to Agent and (ii) later cancel any insurance
purchased by Agent, but only after providing Agent with evidence reasonably
satisfactory to Agent that Borrowers have obtained insurance as required by this
Agreement. If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise such claims.
(b)    Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance) and any awards arising from condemnation of any Collateral
shall be paid to Agent. Any such proceeds or awards that relate to Inventory
shall be applied to payment of the Revolver Loans, and then to other
Obligations.
(c)    If requested by Borrowers in writing within 15 days after Agent’s receipt
of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $1,000,000.
8.6.3    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
8.6.4    Defense of Title. Each Borrower shall defend its title to Collateral
and Agent’s Liens therein against all Persons, claims and demands, except
Permitted Liens.

8.7    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may (but shall have no obligation to), without
notice and in either its or a Borrower’s name, but at the cost and expense of
Borrowers:
(a)    Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b)    During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; (xii) exercise any voting or other rights
under or with respect to any Investment Property; and (xiii) take all other
actions as Agent deems appropriate to fulfill any Borrower’s obligations under
the Loan Documents.

SECTION 9.    REPRESENTATIONS AND WARRANTIES

9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Borrower represents and warrants
that:
9.1.1    Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution.
9.1.2    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require imposition of a Lien (other than
Permitted Liens) on any Obligor’s Property.
9.1.3    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
9.1.4    Capital Structure. Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4, in the five years preceding the U.S. Closing Date, no Borrower or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination. Each Borrower has good title to
its Equity Interests in its Subsidiaries, subject only to Agent’s Lien, and all
such Equity Interests are duly issued, fully paid and non-assessable. There are
no outstanding purchase options, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or Subsidiary.
9.1.5    Title to Properties; Priority of Liens. Each Borrower and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens. No Real Estate is located in a
special flood hazard zone, except as disclosed on Schedule 9.1.5. Each Borrower
and Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of Agent
in the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Agent’s Liens.
9.1.6    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, Eligible Credit Insured Accounts or Eligible Non-Credit Insured
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account shown as an Eligible
Credit Insured Accounts or Eligible Non-Credit Insured Accounts in any Borrowing
Base Report, that:
(a)    it is genuine and in all respects what it purports to be;
(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;
(d)    it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency of any kind;
(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
(g)    to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
9.1.7    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated. All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. Since December 31, 2017,
there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Each
Borrower and Subsidiary is Solvent.
9.1.8    Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
9.1.9    Taxes. Each Borrower and Subsidiary has filed all federal, state and
local income tax returns and other material tax returns or other reports that it
is required by law to file, and has paid, or made provision for the payment of,
all material Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested.
9.1.10    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.11    Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Borrower’s knowledge, threatened Intellectual Property Claim with respect to
any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary is shown on Schedule 9.1.11.
9.1.12    Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
9.1.13    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.
9.1.14    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Borrower or
Subsidiary has received any Environmental Notice. No Borrower or Subsidiary has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.
9.1.15    Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
9.1.16    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000). No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.
9.1.17    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money. There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
9.1.18    ERISA. Except as could not reasonably be expected, whether
individually or in the aggregate, to have a Material Adverse Effect:
(a)    (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws, (ii)
each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification and (iii) each Obligor and ERISA Affiliate
has met all applicable requirements under the Code, ERISA and the Pension
Protection Act of 2006, and no application for a waiver of the minimum funding
standards or an extension of any amortization period has been made with respect
to any Plan.
(b)    (i) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan, and (ii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%; and no Obligor or ERISA Affiliate knows of any reason that such percentage
could reasonably be expected to drop below 60%; (iii) no Obligor or ERISA
Affiliate has incurred any liability to the PBGC except for the payment of
premiums, and no premium payments are due and unpaid; (iv) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan has been terminated by its plan
administrator or the PBGC, and no fact or circumstance exists that could
reasonably be expected to cause the PBGC to institute proceedings to terminate a
Pension Plan.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
9.1.19    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the U.S. Closing Date.
9.1.20    Labor Relations. Except as described on Schedule 9.1.20, no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
9.1.21    Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
U.S. Closing Date.
9.1.22    Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23    Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Revolver Loan proceeds or
Letters of Credit will be used by Borrowers to purchase or carry, or to reduce
or refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
9.1.24    OFAC. No Borrower, Subsidiary, or any director, officer, employee,
agent, affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the target of any Sanction or is located,
organized or resident in a Designated Jurisdiction.
9.1.25    Anti-Corruption Laws. Each Borrower and Subsidiary has conducted its
business in accordance with applicable anti-corruption laws and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
9.1.26    Dutch Works Councils Act. At the Dutch Closing Date and at the time of
delivery of each Borrowing Base Certificate, all requirements under the Dutch
Works Councils Act have been complied with by each Dutch Obligor in respect of
the execution, delivery and performance of the terms and provisions of each of
the Loan Documents to which it is party and no advice is required to be sought
from any works council of a Dutch Obligor in respect of the execution, delivery
and performance of the terms and provisions of each of the Loan Documents to
which it is party and the transactions contemplated thereby since no works
council has been established or is in the process of being established for the
Dutch Obligors’ business.
9.1.27    Centre of Main Interests. For the purposes of the Insolvency
Regulation, each Dutch Obligor’s centre of main interest (as that term is used
in Article 3(1) of the Insolvency Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(10) of the Insolvency Regulation) in any other jurisdiction.
9.1.28    Advanced Business Computer, Inc. Advanced Business Computer, Inc. has
no material assets nor material liabilities and is a Dormant subsidiary of
Borrower.

9.2    Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS

10.1    Affirmative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each
Subsidiary to:
10.1.1    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject (unless a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Secured Parties shall have no duty to any Obligor to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Obligor. Borrowers acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and Borrowers
shall not be entitled to rely upon them.
(b)    Reimburse Agent for all its charges, costs and expenses in connection
with (i) examinations of Obligors’ books and records or any other financial or
Collateral matters as it deems appropriate, (x) prior to the Conversion Date, up
to two times per Loan Year and (y) after the Conversion Date, up to one time per
Loan Year; and (ii) (x) prior to the Conversion Date, up to two appraisals of
Inventory per Loan Year and (y) after the Conversion Date, up to one appraisal
of Inventory per Loan Year; provided, that if an examination or appraisal is
initiated during a Default or Event of Default or during a Loan Year in which a
Due Diligence Trigger Period exists or existed, all charges, costs and expenses
relating thereto shall be reimbursed by Borrowers without regard to such limits.
Borrowers shall pay Agent’s then standard charges for examination activities,
including charges for its internal examination and appraisal groups, as well as
the charges of any third party used for such purposes. No Dutch Borrowing Base
or U.S. Borrowing Base calculation shall include Collateral acquired in a
Permitted Acquisition or otherwise outside the Ordinary Course of Business until
completion of applicable field examinations and appraisals (which shall not be
included in the limits provided above) satisfactory to Agent.
10.1.2    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
(a)    as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;
(b)    as soon as available, and in any event within 30 days after the end of
each month, unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Borrowers
and Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year‑end adjustments and the absence of footnotes
(c)    as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter (but within 60 days after the last Fiscal Quarter in a
Fiscal Year), unaudited balance sheets as of the end of such Fiscal Quarter and
the related statements of income and cash flow for such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
bases for Borrowers and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and period, subject to normal year‑end adjustments and the
absence of footnotes;
(d)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;
(e)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;
(f)    not later than 30 days prior to the end of each Fiscal Year, projections
of Borrowers’ consolidated balance sheets, results of operations, cash flow,
Global Availability, Dutch Availability and U.S. Availability for the next
Fiscal Year, month by month;
(g)    at Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
(h)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
(i)    promptly after the filing thereof, copies each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by an Obligor or
ERISA Affiliate with the Internal Revenue Service with respect to a Pension
Plan; and, upon the reasonable request of any Lender, any other annual
governmental report filed in connection with any Plan or Foreign Plan;
(j)    such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business; and
(k)    as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Agent.
10.1.3    Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $1,000,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of
business, at least 30 days prior to such opening.
10.1.4    Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
10.1.5    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
10.1.6    Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
10.1.7    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best rating of
at least A+, unless otherwise approved by Agent in its discretion) satisfactory
to Agent, (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, errors and omissions, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $50,000,000, with deductibles and subject
to an endorsement or assignment satisfactory to Agent.
10.1.8    Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
royalties and other amounts when due under any License; and notify Agent of any
default or breach asserted by any Person to have occurred under any License.
10.1.9    Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent on all
assets of such Person, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate.
10.1.10     Anti-Corruption Laws. Conduct its business in compliance with
applicable anti-corruption laws and maintain policies and procedures designed to
promote and achieve compliance with such laws.
10.1.11     Dutch Works Councils Act. Each Dutch Obligor shall comply with the
requirements of the Dutch Works Councils Act in respect of its execution,
delivery and performance of the terms and provisions of each of the Loan
Documents to which it is party and the transactions contemplated thereby.
10.1.12     Centre of Main Interests. Each Dutch Obligor shall maintain its
“centre of main interests” in the Netherlands for the purposes of the Insolvency
Regulation.

10.2    Negative Covenants. As long as any Revolver Commitments or Obligations
are outstanding, each Borrower shall not, and shall cause each Subsidiary not
to:
10.2.1    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the U.S.
Closing Date with respect to U.S. Borrower and Dutch Closing Date with respect
to Dutch Borrower and not satisfied with proceeds of the applicable initial
Revolver Loans;
(e)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $2,000,000 in the aggregate at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    the Taiwan Debt;
(j)    The Debt on account of Permitted Intercompany Loans; and
(k)    Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.
10.2.2    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens in favor of Agent;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes not yet due or being Properly Contested;
(d)    statutory Liens (other than Liens for Taxes or imposed under ERISA or the
Code with respect to any Pension Plan or Multiemployer Plan) arising in the
Ordinary Course of Business, but only if (i) payment of the obligations secured
thereby is not yet due or is being Properly Contested, and (ii) such Liens do
not materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Agent’s Liens and are required or provided by law;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
(j)    Liens on assets (other than Accounts and Inventory) acquired in a
Permitted Acquisition, securing Debt permitted by Section 10.2.1(f);
(k)    All exceptions to title to the Real Estate contained in the title
policies issued and approved in writing by Agent covering the Mortgages; and
(l)    existing Liens shown on Schedule 10.2.2.
10.2.3    Reserved.
10.2.4    Distributions; Upstream Payments. Declare or make any Distributions,
except (i) Upstream Payments and (ii) after the Conversion Date, any
Distribution so long as the Payment Conditions are satisfied with respect to
such Distribution; or create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under Applicable Law or in effect on the
U.S. Closing Date as shown on Schedule 9.1.15.
10.2.5    Restricted Investments. Make any Restricted Investment.
10.2.6    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.
10.2.7    Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists, intercompany loans by a U.S. Borrower to another U.S.
Borrower and by a Dutch Borrower to another Dutch Borrower and (e) Permitted
Intercompany Loans.
10.2.8    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the U.S.
Closing Date with respect to the U.S. Borrower and the Dutch Closing Date with
respect to the Dutch Borrower (or, in each case, as amended thereafter with the
consent of Agent); provided that at any time after the Conversion Date,
Borrowers may make payments of principal, interest and fees otherwise prohibited
above so long as the Payment Conditions are satisfied with respect to such
payment.
10.2.9    Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person, whether in
a single transaction or in a series of related transactions, except for (a)
mergers or consolidations of a wholly-owned Subsidiary with another wholly-owned
Subsidiary or into a Borrower; or (b) Permitted Acquisitions.
10.2.10    Subsidiaries. Form or acquire any Subsidiary after the U.S. Closing
Date, except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit
any existing Subsidiary to issue any additional Equity Interests except
directors’ qualifying shares.
10.2.11    Organic Documents. Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.
10.2.12    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
10.2.13    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
10.2.14    Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the U.S. Closing Date with
respect to U.S. Borrower and the Dutch Closing Date with respect to Dutch
Borrower; (b) relating to secured Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.
10.2.15    Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16     Conduct of Business. Engage in any business, other than its business
as conducted on the U.S. Closing Date and any activities incidental thereto.
10.2.17    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and payment of customary directors’ fees and
indemnities; (c) transactions solely among Borrowers; (d) transactions with
Affiliates consummated prior to the U.S. Closing Date with respect to U.S.
Borrower and the Dutch Closing Date with respect to Dutch Borrower, in each
case, as shown on Schedule 10.2.17; (e) transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms fully disclosed to
Agent and no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate; and (f) Permitted Intercompany Loans.
10.2.18     Plans. Become party to any Multiemployer Plan or any Foreign Plan
that is substantially similar to a Multiemployer Plan, other than any in
existence on the U.S. Closing Date.
10.2.19    Amendments to Subordinated Debt. Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (a) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary or Lenders; or (g)
results in the Obligations not being fully benefited by the subordination
provisions thereof.
10.2.20     Advanced Business Computer, Inc. Advanced Business Computer, Inc.
shall have no material assets nor material liabilities and shall continue to be
a Dormant subsidiary of Borrower.

10.3    Financial Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Borrowers shall:
10.3.1     Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
for each 12-month period of at least 1.00 to 1.00 while a Trigger Period is in
effect, measured for the most recent period for which financial statements were
delivered hereunder prior to the Trigger Period and each period ending
thereafter until the Trigger Period is no longer in effect.

SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(a)    Any Borrower fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    A Borrower breaches or fail to perform any covenant contained in Section
6.4, 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 15 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
(e)    A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);
(f)    Any breach or default of an Obligor occurs under (i) any Hedging
Agreement; or (ii) any instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $1,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $1,000,000 (net of
insurance coverage therefor that has not been denied by the insurer), unless a
stay of enforcement of such judgment or order is in effect;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $1,000,000;
(i)    An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
(k)    The occurrence of (i), (ii), or (iii), which, whether individually or in
the aggregate, results in liability in excess of $10,000,000 imposed on an
Obligor (including liabilities imposed on an ERISA Affiliate that are not paid
by the ERISA Affiliates), (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan that has resulted or could reasonably be expected to
result in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC,
or that constitutes grounds for appointment of a trustee for or termination by
the PBGC of any Pension Plan or Multiemployer Plan; (ii) an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; or
(iii) any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;
(l)    A Dutch Works Councils Act Event occurs;
(m)    An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or
(n)    A Change of Control occurs; or any event occurs or condition exists that
has a Material Adverse Effect.

11.2    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Revolver Commitment or adjust the
Dutch Borrowing Base or U.S. Borrowing Base;
(c)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3    License. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.5    Remedies Cumulative; No Waiver.
11.5.1    Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.
11.5.2    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

SECTION 12.    AGENT

12.1    Appointment, Authority and Duties of Agent.
12.1.1    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone is authorized to determine
eligibility and applicable advance rates under the Dutch Borrowing Base or U.S.
Borrowing Base, whether to impose or release any reserve, or whether any
conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment.
12.1.2    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
12.1.3    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2    Agreements Regarding Collateral and Borrower Materials.
12.2.1    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien on any Collateral (a) upon Full Payment of the Obligations; (b)
that is the subject of a disposition or Lien that Borrowers certify in writing
is a Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 14.1, with the consent of Required
Lenders. Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent has no
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
12.2.2    Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
12.2.3    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

12.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.

12.6    Indemnification. EXCEPT FOR LOSSES DIRECTLY AND SOLELY CAUSED BY AGENT
INDEMNITEES’ AND ISSUING BANK INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT THAT IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE, EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

12.8    Successor Agent and Co-Agents.
12.8.1    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Required
Lenders may appoint a successor that is (a) a Lender or Affiliate of a Lender;
or (b) a financial institution reasonably acceptable to Required Lenders and
(provided no Default or Event of Default exists) Borrowers. If no successor is
appointed by the effective date of Agent’s resignation, then on such date, Agent
may appoint a successor acceptable to it in its discretion (which shall be a
Lender unless no Lender accepts the role) or, in the absence of such
appointment, Required Lenders shall automatically assume all rights and duties
of Agent. The successor Agent shall thereupon succeed to and become vested with
all the powers and duties of the retiring Agent without further act. The
retiring Agent shall be discharged from its duties hereunder on the effective
date of its resignation but shall continue to have all rights and protections
available to Agent under the Loan Documents with respect to actions, omissions,
circumstances or Claims relating to or arising while it was acting or
transferring responsibilities as Agent or holding any Collateral on behalf of
Secured Parties, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.
12.8.2    Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.

12.10    Remittance of Payments and Collections.
12.10.1    Remittances Generally. Payments by any Secured Party to Agent shall
be made by the time and date provided herein, in immediately available funds. If
no time for payment is specified or if payment is due on demand and request for
payment is made by Agent by 1:00 p.m. on a Business Day, then payment shall be
made by the Secured Party by 3:00 p.m. on such day, and if request is made after
1:00 p.m., then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Agent to any Secured Party shall be made by wire transfer, in the
type of funds received by Agent. Any such payment shall be subject to Agent’s
right of offset for any amounts due from such payee under the Loan Documents.
12.10.2    Failure to Pay. If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate. In no event shall Borrowers be
entitled to credit for any interest paid by a Secured Party to Agent, nor shall
a Defaulting Lender be entitled to interest on amounts held by Agent pursuant to
Section 4.2.
12.10.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

12.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 12, 14.3.3 and 14.16, and agrees to hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.

12.14    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

12.15    Appointment of Agent as security trustee for U.K. Security Documents.
For the purposes of any Liens or Collateral created under each security document
executed by any Credit Party and governed by English law in favor of the Agent
(the “U.K. Security Documents”), the following additional provisions shall
apply, in addition to the provisions set out in Section 12 or otherwise
hereunder.
12.15.1     In this Section 12.15, the following expressions shall have the
following meanings:
(a)    “Appointee” shall mean any receiver, administrator or other insolvency
officer appointed in respect of any Obligor or its assets.
(b)    “Charged Property” shall mean the assets of the Obligors subject to a
security interest under the Dutch U.K. Security Documents.
(c)    “Delegate” shall mean any delegate, agent, attorney or co-trustee
appointed by the Agent (in its capacity as security trustee).
12.15.2     The Secured Parties appoint the Agent to hold the security interests
constituted by the U.K. Security Documents on trust for the Secured Parties on
the terms of the Loan Documents and the Agent accepts that appointment.
12.15.3     The Agent, its subsidiaries and associated companies may each retain
for its own account and benefit any fee, remuneration and profits paid to it in
connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Obligor.
12.15.4     Nothing in this Agreement constitutes the Agent as a trustee or
fiduciary of, nor shall the Agent have any duty or responsibility to, any
Obligor.
12.15.5     The Agent shall have no duties or obligations to any other person
except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.
12.15.6     The Agent may appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the U.K. Security Documents and shall not be obliged
to supervise any Delegate or be responsible to any person for any loss incurred
by reason of any act, omission, misconduct or default on the part of any
Delegate.
12.15.7     The Agent may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by the U.K. Security Documents as may be
conferred by the instrument of appointment of that person.
12.15.8     The Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).
12.15.9     The Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Agent.
12.15.10    Each Delegate and each Appointee shall have every benefit, right,
power and discretion and the benefit of every exculpation (together “Rights”) of
the Agent (in its capacity as security trustee) under the U.K. Security
Documents, and each reference to the Agent (where the context requires that such
reference is to the Agent in its capacity as security trustee) in the provisions
of the U.K. Security Documents which confer Rights shall be deemed to include a
reference to each Delegate and each Appointee.
12.15.11    Each Secured Party confirms its approval of the U.K. Security
Documents and authorizes and instructs the Agent: (i) to execute and deliver the
U.K. Security Documents; (ii) to exercise the rights, powers and discretions
given to the Agent (in its capacity as security trustee) under or in connection
with the U.K. Security Documents together with any other incidental rights,
powers and discretions; and (iii) to give any authorizations and confirmations
to be given by the Agent (in its capacity as security trustee) on behalf of the
Secured Parties under the U.K. Security Documents.
12.15.12    The Agent may accept without inquiry the title (if any) which any
person may have to the Charged Property.
12.15.13    Each other Secured Party confirms that it does not wish to be
registered as a joint proprietor of any security interest constituted by a U.K.
Security Document and accordingly authorizes: (a) the Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Secured Parties; and (b) the Land Registry (or other relevant registry)
to register the Agent (or any Delegate or Appointee) as a sole proprietor of
such security interest.
12.15.14    Except to the extent that a U.K. Security Document otherwise
requires, any moneys which the Agent receives under or pursuant to a U.K.
Security Document may be: (a) invested in any investments which the Agent
selects and which are authorized by applicable law; or (b) placed on deposit at
any bank or institution (including the Agent) on terms that the Agent thinks
fit, in each case in the name or under the control of the Agent, and the Agent
shall hold those moneys, together with any accrued income (net of any applicable
Tax) to the order of the Lenders, and shall pay them to the Lenders on demand.
12.15.15    On a disposal of any of the Charged Property which is permitted
under the Loan Documents, the Agent shall (at the reasonable cost of the
Obligors) execute any release of the U.K. Security Documents or other claim over
that Charged Property and issue any certificates of non-crystallisation of
floating charges that may be required or take any other action that the Agent
(acting reasonably) considers desirable.
12.15.16    The Agent shall not be liable for:
(a)    any defect in or failure of the title (if any) which any person may have
to any assets over which security is intended to be created by a U.K. Security
Document;
(b)    any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a U.K. Security Document;
(c)    the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or
(d)    any shortfall which arises on enforcing a U.K. Security Document.
12.15.17    The Agent shall not be obligated to:
(a)    obtain any authorization or environmental permit in respect of any of the
Charged Property or a U.K. Security Document;
(b)    hold in its own possession a U.K. Security Document, title deed or other
document relating to the Charged Property or a U.K. Security Document;
(c)    perfect, protect, register, make any filing or give any notice in respect
of a U.K. Security Document (or the order of ranking of a U.K. Security
Document), unless that failure arises directly from its own gross negligence or
willful misconduct; or
(d)    require any further assurances in relation to a U.K. Security Document.
12.15.18    In respect of any U.K. Security Document, the Agent shall not be
obligated to: (i) insure, or require any other person to insure, the Charged
Property; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.
12.15.19    In respect of any U.K. Security Document, the Agent shall not have
any obligation or duty to any person for any loss suffered as a result of: (i)
the lack or inadequacy of any insurance; or (ii) the failure of the Agent to
notify the insurers of any material fact relating to the risk assumed by them,
or of any other information of any kind, unless Required Lenders have requested
it to do so in writing and the Agent has failed to do so within fourteen (14)
days after receipt of that request.
12.15.20    Every appointment of a successor Agent under a U.K. Security
Document shall be by deed.
12.15.21    Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty
of the Agent in relation to the trusts constituted by this Agreement.
12.15.22    In the case of any conflict between the provisions of this Agreement
and those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the
provisions of this Agreement shall prevail to the extent allowed by law, and
shall constitute a restriction or exclusion for the purposes of the Trustee Act
2000 (UK).
12.15.23    The perpetuity period under the rule against perpetuities if
applicable to this Agreement and any U.K. Security Document shall be 80 years
from the date of this Agreement.

12.16    Parallel Debt Undertaking.
12.16.1     The parallel debt undertaking created hereunder (“Parallel Debt
Undertaking”) is constituted in order to secure the prompt and complete
satisfaction of any Dutch Obligations. The Parallel Debt Undertaking shall also
cover any future extension, prolongation, increase or novation of the Dutch
Obligations.
12.16.2     For the purposes of taking and ensuring the continuing validity of
Liens under those Security Documents subject to the laws of the Netherlands (the
“Parallel Obligations Security Documents”) and such other jurisdictions as the
Secured Parties and the Obligors (each acting reasonably) agree, notwithstanding
any contrary provision in this Agreement:
(a)    each Obligor irrevocably and unconditionally agrees and undertakes with
the Agent and each Secured Party (other than the Agent) acknowledges that, for
the purpose of the granting the Collateral under the Parallel Obligations
Security Documents (the “Parallel Obligations Collateral”) that each Obligor
shall pay to the Agent amounts equal to, and in the currency of, all present and
future amounts owing by it to the Secured Parties under the Loan Documents
(“Original Obligations”) as and when the same fall due for payment under the
relevant Loan Documents and in respect of any Obligations (together with the
obligation described in paragraph (e) below, the “Parallel Obligations”);
(b)    each of the Obligors and each Secured Party (other than the Agent)
acknowledges that, under the Parallel Obligations Security Documents, the rights
of the Agent to demand payment of the Parallel Obligations shall be independent
and several from the rights of the other Secured Parties to demand payment of
the Original Obligations, provided that the payment by an Obligor of its
Parallel Obligations to the Agent in accordance with this Section 12.16 shall
also discharge (in the amount and in the currency of the relevant payment) the
corresponding Original Obligations and vice versa the payment by an Obligor of
all or part of its Original Obligations in accordance with the provisions of the
Loan Documents and in respect of the Dutch Obligations shall also discharge (in
the amount of the payment) the corresponding Parallel Obligations. The amount of
the Parallel Obligations of an Obligor shall at all times be equal to the amount
of its Original Obligations;
(c)    despite the foregoing, any payment under the Parallel Obligations
Security Documents shall be made to the Agent unless expressly stated otherwise
in any Parallel Obligations Security Document or unless the Agent directs such
payment to be made to a person other than the Agent;
(d)    the Agent, the Obligors and each of the other Secured Parties agree that,
under the Parallel Obligations Security Documents, the Agent shall be the joint
and several creditor (together with the relevant other Secured Party) of each
and every obligation of the Obligors towards that other Secured Party under the
Loan Documents and in respect of the Dutch Obligations, and that accordingly the
Agent will have its own and independent right to demand performance by the
Obligors of those obligations in full;
(e)    the Parallel Obligations are owed to the Agent in its own name on behalf
of itself and not as agent or representative of any other person nor as trustee
and the Parallel Debt Security shall secure the Parallel Obligations so owing
and its claims in respect of the Parallel Obligations shall not be held on
trust. The Parallel Obligations Collateral granted under the Parallel Obligation
Security Documents to the Agent to secure the Parallel Obligations is granted to
the Agent in its capacity as creditor of the Parallel Obligations and shall not
be held on trust;
(f)    without limiting or affecting the Agent’s right to protect, preserve or
enforce its rights under any Parallel Obligations Collateral, the Agent
undertakes to each Secured Party not to exercise its rights in respect of the
Parallel Obligations without the consent of the relevant Secured Parties.
However, for the avoidance of doubt, nothing in the previous sentence shall in
any way limit the Agent’s right to act in the protection or preservation of
rights under any Parallel Obligations Security Documents or to enforce any
Parallel Obligations Collateral as contemplated by this Agreement, the relevant
Parallel Obligations Security Document or any other Loan Document or in respect
of any Dutch Obligations (or to do any act reasonably incidental to the
foregoing); and
(g)    the Agent shall distribute any amount so received to the Secured Parties
in accordance with the terms of this Agreement as if such amounts had been
received in respect of the Original Obligations.
12.16.3     Upon complete and irrevocable satisfaction of the Dutch Obligations,
the Agent shall as soon as reasonably practical at the cost and expense of the
Obligors release the Parallel Debt Undertaking.

SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3. Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.

13.2    Participations.
13.2.1    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if it had not sold such participating interests, and Borrowers and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrowers agree
otherwise in writing.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Revolver Loan
or Revolver Commitment, or releases any Borrower, Guarantor or substantially all
Collateral.
13.2.3    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code or U.S. Treasury Regulations, including under
Section 5f.103-1(c) of the U.S. Treasury Regulations.
13.2.4    Benefit of Setoff. Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

13.3    Assignments.
13.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording; and (d) the Eligible Assignee is a Non-Public Lender. Nothing herein
shall limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender, including a pledge or assignment
to a Federal Reserve Bank or any central bank; provided, that no such pledge or
assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto.
13.3.2    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.
13.3.3    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent, including payment by the Defaulting Lender or Eligible
Assignee of an amount sufficient upon distribution (through direct payment,
purchases of participations or other methods acceptable to Agent in its
discretion) to satisfy all funding and payment liabilities of the Defaulting
Lender. If any assignment by a Defaulting Lender (by operation of law or
otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.
13.3.4    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender or Issuing Bank, as the case
may be. Entries in the register shall be conclusive, absent manifest error, and
Borrowers, Agent, Lenders and Issuing Bank shall treat each Person recorded in
such register as a Lender or Issuing Bank, as the case may be, for all purposes
under the Loan Documents, notwithstanding any notice to the contrary. Agent may
choose to show only one Borrower as the borrower in the register, without any
effect on the liability of any Obligor with respect to the Obligations. The
register shall be available for inspection by Borrowers or any Lender, from time
to time upon reasonable notice.

13.4    Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

13.5    Disqualified Institutions.
13.5.1    So long as no Event of Default exists under Section 11.1(a) or
11.1(j), no assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless Borrowers have consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by Borrowers of an Assignment with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this Section 13.5.1 shall not be
void, but the other provisions of this Section 13.5 shall apply.
13.5.2    If any assignment or participation is made to any Disqualified
Institution without Borrowers’ prior written consent in violation of Section
13.5.1 above, Borrowers may, at their sole expense and effort, upon notice to
the applicable Disqualified Institution and Agent, (A) terminate the Revolver
Commitments of such Disqualified Institution and repay all obligations of
Borrower owing to such Disqualified Institution in connection with such Revolver
Commitments and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lowest of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.
13.5.3    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrowers, Agent
or any other Lender, (y) attend or participate in meetings attended by Lenders
and Agent, or (z) access any electronic site established for Lenders or
confidential communications from counsel to or financial advisors of Agent or
Lenders and (B) (x) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting in any Insolvency Proceeding, each Disqualified Institution party hereto
hereby agrees (1) not to vote in any such Insolvency Proceeding, (2) if such
Disqualified Institution does vote in such Insolvency Proceeding notwithstanding
the restriction in the foregoing clause (c), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected a debtor relief plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other debtor relief laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
13.5.4    Agent shall have the right, and Borrowers hereby expressly authorizes
Agent, to (A) post the list of Disqualified Institutions provided by Borrowers
and any updates thereto from time to time (collectively, the “DQ List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide the DQ List to each Lender requesting the same.

SECTION 14.    MISCELLANEOUS

14.1    Consents, Amendments and Waivers.
14.1.1    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Revolver Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);
(d)    without the prior written consent of each Lender (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2, 5.6.3, 7.1 (except to
add Collateral) or 14.1.1; (ii) amend the definition of Pro Rata or Required
Lenders; (iii) release all or substantially all of the Collateral; or (iv)
except in connection with a merger, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations;
(e)    without the prior written consent of Supermajority Lenders (except any
Defaulting Lender), no modification shall amend the definition of Dutch
Borrowing Base, U.S. Borrowing Base, Global Borrowing Base, Dutch Accounts
Formula Amount, U.S. Accounts Formula Amount, Dutch Inventory Formula Amount or
U.S. Inventory Formula Amount (or any defined term used in such definitions) if
the effect of such amendment is to increase borrowing availability;
(f)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2; and
(g)    if Real Estate secures any Obligations, no modification of a Loan
Document shall add, increase, renew or extend any credit line hereunder until
the completion of flood diligence and documentation as required by all Flood
Laws or as otherwise satisfactory to all Lenders.
14.1.2    Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
14.1.3    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

14.3    Notices and Communications.
14.3.1    Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a U.S. Lender after the U.S. Closing Date or
a Dutch Lender after the Dutch Closing Date, at the address shown on its
Assignment), or at such other address as a party may hereafter specify by notice
in accordance with this Section 14.3. Each communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.5,
2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until actually received by the
individual to whose attention at Agent such notice is required to be sent. Any
written communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.
14.3.2    Communications. Electronic and telephonic communications (including
e-mail, messaging, voice mail and websites) may be used only in a manner
acceptable to Agent. Secured Parties make no assurance as to the privacy or
security of electronic or telephonic communications. E-mail and voice mail shall
not be effective notices under the Loan Documents.
14.3.3    Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.
14.3.4    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities. Borrowers and Secured Parties acknowledge and agree that the DQ List
shall be deemed suitable for posting and may be posted by Agent on the Platform.
14.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

14.4    Performance of Borrowers’ Obligations. Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred until paid in full, at the Default Rate. Any payment made or
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

14.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act. Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.

14.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.

14.12    Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, auditors, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f)); (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.

14.13    Reserved.

14.14    Reserved.

14.15    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.16    Consent to Forum; Bail-In of EEA Financial Institutions.
14.16.1    Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN THE BORROUGH OF MANHATTAN OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 14.3.1. A final judgment in any proceeding of any such court
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or any other manner provided by Applicable Law.
14.16.2    Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.16.3    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.

14.17    Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent, Issuing
Bank, Lenders and all other Secured Parties hereby also waive) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which a Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against an Indemnitee, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.18    Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Borrowers’ management and owners, such as legal name, address, social
security number and date of birth. Borrowers shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may request from time to time in order to comply with any obligations
under any “know your customer,” anti-money laundering or other requirements of
Applicable Law.

14.19    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.


41

--------------------------------------------------------------------------------





 
U.S. BORROWERS:


SUPER MICRO COMPUTER, INC.,  
a Delaware corporation




By : /s/CHARLES LIANG              
Name: Charles Liang
Title: President and CEO
Address:
   980 Rock Avenue
San Jose, CA 95131
Attn: Kevin Bauer
Telecopy: (408) 503-8022









1

--------------------------------------------------------------------------------






 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /s/CATHERINE T. NGO       
Name: Catherine T. Ngo
Title: Senior Vice President


Address:
   Bank of America, N.A.
333 S. Hope Street
Suite 1900
Los Angeles, CA 90071
Attn: Portfolio Manager - SMCI


 
 









LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE

--------------------------------------------------------------------------------






ING CAPITAL LLC,
as a Lender




By /s/STEVEN G. FLEENOR
Name: Steven G. Fleenor
Title: Managing Director




By:     /s/JEFFREY CHU    
Name: Jeffrey Chu
Title: Vice President


Address:
ING Capital LLC
333 South Grand Avenue, Suite 1600
Los Angeles, CA 90071
Attn: Jeffrey Chu
    
        






LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE

--------------------------------------------------------------------------------






EAST WEST BANK,
as a Lender




By: /s/NIMA RASSOUL
Name: Nima Rassouli
Title: Vice President


Address:
    135 N. Los Robles Ave. 6th Fl.
Pasadena, CA 91101


Attn: Maurice Yu
Telecopy: 626-817-8863
    








LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE

--------------------------------------------------------------------------------






MB FINANCIAL BANK, N.A.,
as a Lender




By:     /s/TERESA B GERLACH    
Name: Teresa B Gerlach
Title: Senior Vice President


Address:
MB Financial Bank, N.A.
6111 N. River Road, 3rd Floor
Rosemont IL 60018
Attn: Brian Roman
    








LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE

--------------------------------------------------------------------------------






CTBC BANK CORP. (USA),
as a Lender




By:    /s/MINGDAO LI        
Name: Mingdao Li
Title: SVP & Regional Head


Address:
19620 Stevens Creek Blvd.,
Suite 160
Cupertino, CA 95014
Attn: Michael Lee
Telecopy: Michael.lee@ctbcbankusa.com
    




LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE

--------------------------------------------------------------------------------






EXHIBIT A
to
Loan and Security Agreement


ASSIGNMENT AND ACCEPTANCE


Reference is made to the Loan and Security Agreement dated as of April 19, 2018,
as amended (“Loan Agreement”), among SUPER MICRO COMPUTER, INC., a Delaware
corporation (“SMCI”, together with any other party joined hereto after the U.S.
Closing Date as a “U.S. Borrower”, individually, each a “U.S. Borrower” and
collectively, the “U.S. Borrowers”), upon the Dutch Closing Date, SUPER MICRO
COMPUTER B.V., a private limited liability company formed under the laws of the
Netherlands and registered with the Trade Register of the Dutch Chamber of
Commerce under number 17102792 (“SMCI BV”, together with any other party joined
hereto after the Dutch Closing Date as a “Dutch Borrower”, individually, each a
“Dutch Borrower” and collectively, the “Dutch Borrowers”, and together with U.S.
Borrowers, individually, a “Borrower” and, collectively, the “Borrowers”), BANK
OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders. Terms are used
herein as defined in the Loan Agreement.
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations, and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, its Revolver Commitment is $__________, and the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document





--------------------------------------------------------------------------------





furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of
______________.If any provision is found to be invalid under Applicable Law, it
shall be ineffective only to the extent of such invalidity and the remaining
provisions of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________


2

--------------------------------------------------------------------------------





Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
(“Assignee”)
By___________________________________
Title:
_____________________________________
(“Assignor”)
By___________________________________
Title:




3

--------------------------------------------------------------------------------






EXHIBIT B
to
Loan and Security Agreement


ASSIGNMENT NOTICE


Reference is made to (1) the Loan and Security Agreement dated as of April 19,
2018, as amended (“Loan Agreement”), among SUPER MICRO COMPUTER, INC., a
Delaware corporation (“SMCI”, together with any other party joined hereto after
the U.S. Closing Date as a “U.S. Borrower”, individually, each a “U.S. Borrower”
and collectively, the “U.S. Borrowers”), upon the Dutch Closing Date, SUPER
MICRO COMPUTER B.V., a private limited liability company formed under the laws
of the Netherlands and registered with the Trade Register of the Dutch Chamber
of Commerce under number 17102792 (“SMCI BV”, together with any other party
joined hereto after the Dutch Closing Date as a “Dutch Borrower”, individually,
each a “Dutch Borrower” and collectively, the “Dutch Borrowers”, and together
with U.S. Borrowers, individually, a “Borrower” and, collectively, the
“Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders. Terms are used herein as defined in the Loan Agreement.
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $________ of
Assignor’s outstanding Revolver Loans and $___________ of Assignor’s
participations in LC Obligations, and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment,
Assignee has expressly assumed all of Assignor’s obligations under the Loan
Agreement to the extent of the Assigned Interest, as of the Effective Date.
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________





--------------------------------------------------------------------------------





The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
(“Assignee”)
By___________________________________
Title:
_____________________________________
(“Assignor”)
By___________________________________
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*
_________________________________
By_______________________________
Title:
* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Agent
By_______________________________
Title:


2

--------------------------------------------------------------------------------











3

--------------------------------------------------------------------------------






SCHEDULE 1.1
to
Loan and Security Agreement
REVOLVER COMMITMENTS OF LENDERS
Prior to the Conversion Date:


Lender
U.S. Revolver Commitment
Total Revolver Commitments
Bank of America, N.A.
$100,000,000
$100,000,000
ING Capital LLC
$60,000,000
$60,000,000
East West Bank
$35,000,000
$35,000,000
MB Financial Bank, N.A.
$30,000,000
$30,000,000
CTBC Bank Corp. (USA)
$25,000,000
$25,000,000
TOTAL:
$250,000,000
$250,000,000



Upon the occurrence of the Conversion Date, as set forth in a written
notification delivered by Agent to Borrower Agent









--------------------------------------------------------------------------------






SCHEDULE 7.3
to
Loan and Security Agreement
REAL ESTATE
1)    980 Rock Avenue, San Jose, CA, 95131
2)    988 and 998 Rock Avenue, San Jose, CA, 95131
3)    871 Fox Lane, San Jose, CA, 95131
4)    880 Fox Lane, San Jose, CA, 95131
5)    801 and 821 Fox Lane, San Jose, 95131
6)    1797, 1781 and 1785 Fox Drive, San Jose, CA, 95131
8)    750 Ridder Park Drive, San Jose, CA, 95131
9)    782 Ridder Park Dr. San Jose, CA, 95131
10)    708 Ridder Park, San Jose, CA 95190







--------------------------------------------------------------------------------






SCHEDULE 8.5
to
Loan and Security Agreement
DEPOSIT ACCOUNTS


Depository Bank
Type of Account
Account Number
Bank of America
Checking
118631-9219
Bank of America
Cafeteria
118670-8068
Bank of America
Payroll
118600-3088
Bank of America
Operating
118655-1898
Bank of America
LA Lockbox
118697-3218
Bank of America
Money Market
118632-8266
Bank of America
Controlled Disbursement Account
335988-2027
Cathay Bank
Checking
1200-1086
Cathay Bank
Money Market
1200-4820
CTBC Bank
Checking
1660-3818
Morgan Stanley/Citigroup
Basic Securities Account
164-153797-684
Merrill Lynch
Portfolio Account
74A-07P17
Merrill Lynch
Option Exercised
233-07148
UBS Financial Services
Basic Securities Account
CP14601
Restricted Cash-BOA
Custodian-Worker Comp
602792.1
Restricted Cash-BOA
Custodian-Worker Comp
8R9-02919
Restricted Cash-CTBC
Standby LC 3246300000-CD
5680075731
ABN AMRO Bank-USD
USD
NL69ABNA0412381044
ABN AMRO Bank-EUR
EUR
NL84ABNA0412313456
ABN AMRO Bank-GBP
GBP
NL36ABNA0418926034
CTBC Bank
OBU Account
901141015299
ING Bank
USD
NL14INGB0021096880
ING Bank
EUR
NL67INGB0673778371
Bank of America-USD
OBU Account
609103951043
Bank of America-JPY
OBU Account
609103951051
ING Bank
Business Savings Account (deposit account for bank guarantee)
NL89INGB6037278709












--------------------------------------------------------------------------------






SCHEDULE 8.6.1
to
Loan and Security Agreement
BUSINESS LOCATIONS
1.
Each Borrower currently has the following business locations:

Chief Executive Office of SMCI:        980 Rock Ave.,
San Jose, CA 95131


Chief Executive Office of SMCI BV:     Het Sterrenbeeld 28, 5215 ML,
‘s-Hertogenbosch, The Netherlands


Other Locations of SMCI:            525 Washington Blvd, 20th Floor
Jersey City, NJ 07310


Other Locations of SMCI BV:        195 Wardour Street
London, W1F 8ZG


2.
Each Subsidiary currently has the following business locations:

Chief Executive Office of            3F., No. 150, Jian 1st Rd., Zhonghe Dist.
Super Micro Computer Taiwan:        New Taipei City 235, Taiwan (R.O.C.)


Chief Executive Office of            No. 1899, Xingfeng Rd., Bade Dist.,
Super Micro Asia Science &            Taoyuan City 334, Taiwan (R.O.C.)
Technology Park, Inc.:            


Chief Executive Office of            S-7F N.E.S Buldg., 22-14,
Supermicro KK:                Sakuragaoka-cho, Shibuya-Ku,
Tokyo, 150-0031 Japan
                        
Chief Executive Office of            Suite 1208 JiaHua Building D
Supermicro Technology            Shangdi, Haidian District,
(Beijing) Co., LTD:                Beijing, China 100085        
                        
Other Location of                Room 1604, No. 398, North Caoxi Rd.,
Supermicro Technology            HuiZhi Building
(Beijing) Co., LTD:                Xuhui District, Shanghai China 200030


Location of Super Micro            195 Wardour Street
Computer Limited (UK) and             London, W1F 8ZG
Super Micro Limited (UK):





--------------------------------------------------------------------------------







                
3.
In the five years preceding the U.S. Closing Date, Borrowers and Subsidiaries
have had the following business locations in addition to those set forth above:



None.




4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or Subsidiary:



None.







--------------------------------------------------------------------------------






SCHEDULE 9.1.4
to
Loan and Security Agreement
NAMES AND CAPITAL STRUCTURE
1.
The corporate names, jurisdictions of incorporation, authorized and issued
Equity Interests, and holders of Equity Interests of each Borrower and
Subsidiary are as follows:



Name
Jurisdiction
Ownership
Total Authorized Shares
Total Issued Shares
Super Micro Computer, Inc.
Delaware (U.S.)
Publically owned
100,000,000
53,107,000
Super Micro Computer B.V.
The Netherlands
Wholly owned by Super Micro Computer Holdings C.V.
1,840,000
1,840,000
Super Micro Computer, LLC
Delaware (U.S.)
Wholly Owned by Super Micro Computer, Inc.
N/A
N/A
Super Micro Computer, Inc. Taiwan
Taiwan
Wholly Owned by Super Micro Computer, Inc.
30,000,000
30,000,000
Super Micro Asia Science and Technology Park, Inc.
Taiwan
50% owned by Super Micro Computer, Inc. Taiwan and
50% owned by Ablecom
1,000,000
1,000,000
Super Micro Computer Holdings C.V.
The Netherlands
99% owned by Super Micro Computer, Inc. and 1% owned by Super Micro Computer,
LLC
N/A
N/A
Super Micro Computer International, Inc.
Cayman Islands
Wholly owned by Super Micro Computer Holdings C.V.
1,000
1,000
Supermicro Technology (Beijing) Co., Ltd.
China
Wholly owned by Super Micro Computer International, Inc.
N/A
N/A
Supermicro KK
Japan
Wholly owned by Super Micro Computer International, Inc.
9,500
9,500
Super Micro Computer Limited (UK)
England and Wales
Wholly owned Super Micro Computer B.V.
1
1
Super Micro Limited (UK)
England and Wales
Wholly owned Super Micro Computer B.V.
1
1








--------------------------------------------------------------------------------







2.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:



None.


3.
In the five years preceding the U.S. Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except:



None.





--------------------------------------------------------------------------------






SCHEDULE 9.1.15
to
Loan and Security Agreement
REAL PROPERTY IN A SPECIAL FLOOD HAZARD ZONE


None.











--------------------------------------------------------------------------------






SCHEDULE 9.1.11
to
Loan and Security Agreement
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
1.
Borrowers’ and Subsidiaries’ patents:





Patent Title


Owner
Status in
Patent Office
Federal
Registration No.
Grant
Date
Handle structure and server using the same
Super Micro Computer, Inc.
Active
US9,725,933B2
8/8/2017
Server Chassis
Super Micro Computer, Inc.
Active
US9,699,931B1
7/4/2017
Converter
Super Micro Computer, Inc.
Active
US9,652,000B1
5/16/2017
Tool-less storage device adaptor tray with spring mechanism
Super Micro Computer, Inc.
Active
US9,648,775
5/9/2017
Data storage expanding apparatus
Super Micro Computer, Inc.
Active
US9,626,326B2
4/18/2017
Top-load HDD server
Super Micro Computer, Inc.
Active
US9,625,959B1
4/18/2017
Method and system for powering multiple computer platforms in symmetric
configuration
Super Micro Computer, Inc.
Active
US9,583,918
2/28/2017
Expandable server case
Super Micro Computer, Inc.
Active
US9,572,275B2
2/14/2017
Surrounding-buckle type mobile hard drive rack
Super Micro Computer, Inc.
Active
US9,497,879B2
11/15/2016
Server chassis capable of accessing and rotating storage devices accommodated
therein
Super Micro Computer, Inc.
Active
US9,468,127B2
10/11/2016
Surrounding-buckle type mobile hard drive rack
Super Micro Computer, Inc.
Active
US9,392,719B1
7/12/2016
Fixing member of rack server
Super Micro Computer, Inc.
Active
US9,363,921B1
6/7/2016
Loading mechanism of storage device
Super Micro Computer, Inc.
Active
US9,360,902B1
6/7/2016
Storage device backplane with penetrating convection and computer framework
Super Micro Computer, Inc.
Active
US9,317,078B2
4/19/2016






--------------------------------------------------------------------------------







Patent Title


Owner
Status in
Patent Office
Federal
Registration No.
Grant
Date
Server device and data storage device replacement mechanism thereof
Super Micro Computer, Inc.
Active
US9,245,587B2
1/26/2016
Backplane structure and server system utilizing the same
Super Micro Computer, Inc.
Active
US9,167,725B2
10/20/2015
Data storage connecting device
Super Micro Computer, Inc.
Active
US9,166,316B2
10/20/2015
Server with openings on two lateral sides
Super Micro Computer, Inc.
Active
US9,119,315B2
8/25/2015
Server structure with swappable tray
Super Micro Computer, Inc.
Active
US8,922,987B2
12/30/2014
Two-layer wind-guiding shroud
Super Micro Computer, Inc.
Active
US8,747,064B2
6/10/2014
Screw less fixing assembly for interface card
Super Micro Computer, Inc.
Active
US8,315,059B2
11/20/2012
Heat-dissipating assembly for server
Super Micro Computer, Inc.
Active
US8,089,763B2
1/3/2012
Server module
Super Micro Computer, Inc.
Active
US7,894,208B1
2/22/2011
Disposing structure for hot swappable motherboard in industrial computer chassis
Super Micro Computer, Inc.
Active
US7,894,195B2
2/22/2011
Industrial computer chassis structure with power source disposed centrally
Super Micro Computer, Inc.
Active
US7,839,624B2
11/23/2010
Modular case assembly device
Super Micro Computer, Inc.
Active
US7,735,669B2
6/15/2010
Assembly device for a computer case and outer cover
Super Micro Computer, Inc.
Active
US7,706,145B2
4/27/2010
Control device of connection studs of a computer
Super Micro Computer, Inc.
Active
US7,643,273B2
1/5/2010
Control device used for a computer casing on which a plurality of expansion
cards is inserted
Super Micro Computer, Inc.
Active
US7,639,507B2
12/29/2009
Fan device for a computer host
Super Micro Computer, Inc.
Active
US7,618,309B2
11/17/2009






--------------------------------------------------------------------------------







Patent Title


Owner
Status in
Patent Office
Federal
Registration No.
Grant
Date
Synchronized rectifier filter control device for protecting a power supply from
reverse current
Super Micro Computer, Inc.
Active
US7,586,764B2
9/8/2009
Clasp device for a handle of a power supply
Super Micro Computer, Inc.
Active
US7,586,748B2
9/8/2009
Assembly device for power supplies
Super Micro Computer, Inc.
Active
US7,567,437B2
7/28/2009
Partitioning device for holding slots of a host computer case
Super Micro Computer, Inc.
Active
US7,558,074B2
7/7/2009
Anomaly control device for a dual fan of computer
Super Micro Computer, Inc.
Active
US7,558,035B2
7/7/2009
Computer housing shock absorber device for a vibration source frame
Super Micro Computer, Inc.
Active
US7,545,641B2
6/9/2009
Device for assemblying transversal PCI expansion cards and a computer housing
Super Micro Computer, Inc.
Active
US7,525,815B2
4/28/2009
Server wherein an interior of which is connected with five expansion boards
Super Micro Computer, Inc.
Active
US7,499,289B2
3/3/2009
Control device used for a computer motherboard on which a plurality of interface
cards is inserted
Super Micro Computer, Inc.
Active
US7,499,285B2
3/3/2009
Vibration absorption device for a fan
Super Micro Computer, Inc.
Active
US7,488,152B2
2/10/2009
Handle device for a modularized casing
Super Micro Computer, Inc.
Active
US7,480,963B2
1/27/2009
Block-shape container which can be assembled into and disassembled from a
computer casing
Super Micro Computer, Inc.
Active
US7,469,978B2
12/30/2008
Assembly of modularized housing and door cover
Super Micro Computer, Inc.
Active
US7,432,441
10/7/2008
Air shroud installed on a circuit board
Super Micro Computer, Inc.
Active
US7,423,872B2
9/9/2008
Power supply early warning device for pulling out a power plug
Super Micro Computer, Inc.
Active
US7,414,860B1
8/19/2008






--------------------------------------------------------------------------------







Patent Title


Owner
Status in
Patent Office
Federal
Registration No.
Grant
Date
Cooling fan device for a computer
Super Micro Computer, Inc.
Active
US7,411,788B2
8/12/2008
Positioning device for fixing an interface card on a computer casing without
using screws
Super Micro Computer, Inc.
Active
US7,402,072B1
7/22/2008
Computer casing baffle plate device
Super Micro Computer, Inc.
Active
US7,355,115B2
4/8/2008
Fastening positioning device for a handle of a power supply
Super Micro Computer, Inc.
Active
US7,354,293B2
8/4/2008
Circuit card locking device at a rear cover of a computer
Super Micro Computer, Inc.
Active
US7,335,045B1
2/26/2008
Air shroud for dissipating heat from an electronic component
Super Micro Computer, Inc.
Active
US7,310,228B2
12/18/2007
Modularized redundant heat sink for dissipating heat generated from chips
Super Micro Computer, Inc.
Active
US7,310,226B2
12/18/2007
Displacement control device for an extractable power supply
Super Micro Computer, Inc.
Active
US7,278,867B1
10/9/2007
Removable computer host housing assembly
Super Micro Computer, Inc.
Active
US7,214,088B1
5/8/2007
Retention device used in a circuit card of a computer
Super Micro Computer, Inc.
Active
US7,203,076B1
4/10/2007
Engaging device of a handle for a modularized casing
Super Micro Computer, Inc.
Active
US7,168,772B1
1/30/2007
Modular case handle positioning device
Super Micro Computer, Inc.
Active
US7,125,272B1
10/24/2006
Circuit board securing device for computer case
Super Micro Computer, Inc.
Active
US7,102,894B1
9/5/2006
Method and architecture for monitoring the health of servers across data
networks
Super Micro Computer, Inc.
Active
US6,738,811B1
5/18/2004



2.
Borrowers’ and Subsidiaries’ trademarks:








--------------------------------------------------------------------------------







Trademark


Owner
Status in
Trademark Office
Federal
Registration No.
Registration
Date
active998815359babcimage1a01.gif [active998815359babcimage1a01.gif]
Super Micro Computer, Inc.
Active
1,998,213
9/3/1996
active998815359babcimage2a01.gif [active998815359babcimage2a01.gif]
Super Micro Computer, Inc.
Active
2,073,134
6/24/1997
BUILDING BLOCK SOLUTIONS
Super Micro Computer, Inc.
Active
2,300,797
12/14/1999
SERVER BUILDING BLOCK SOLUTION
Super Micro Computer, Inc.
Active
2,391,923
10/3/2000
active998815359babcimage3a01.gif [active998815359babcimage3a01.gif]
Super Micro Computer, Inc.
Active
2,742,848
7/29/2003
SUPERBOARD
Super Micro Computer, Inc.
Active
2,891,872
10/5/2004
SUPERDOCTOR
Super Micro Computer, Inc.
Active
3,098,843
5/30/2006
A+ MOTHERBOARD
Super Micro Computer, Inc.
Active
3,184,757
12/12/2006
SUPERBLADE
Super Micro Computer, Inc.
Active
3,327,287
10/30/2007
SUPERMICRO
Super Micro Computer, Inc.
Active
3,384,839
2/19/2008
SUPERO
Super Micro Computer, Inc.
Active
3,384,841
2/19/2008
PERSONALBLADE
Super Micro Computer, Inc.
Active
3,581,031
2/24/2009
OFFICEBLADE
Super Micro Computer, Inc.
Active
3,581,032
2/24/2009
DATACENTERBLADE
Super Micro Computer, Inc.
Active
3,600,531
3/31/2009
WE KEEP IT GREEN
Super Micro Computer, Inc.
Active
3,750,433
2/16/2010
2U TWIN2
Super Micro Computer, Inc.
Active
3,788,239
5/11/2010
TWINBLADE
Super Micro Computer, Inc.
Active
3,862,733
10/19/2010
SUPERSERVER
Super Micro Computer, Inc.
Active
3,902,574
1/11/2011
DOUBLE-SIDED STORAGE
Super Micro Computer, Inc.
Active
3,912,514
1/25/2011
SUPERRACK
Super Micro Computer, Inc.
Active
3,921,290
2/15/2011
X-BLADE
Super Micro Computer, Inc.
Active
4,206,179
9/11/2012






--------------------------------------------------------------------------------







Trademark


Owner
Status in
Trademark Office
Federal
Registration No.
Registration
Date
BBP
Super Micro Computer, Inc.
Active
4,306,629
3/19/2013
FATTWIN
(block letters)
Super Micro Computer, Inc.
Active
4,310,264
3/26/2013
TWINPRO2
Super Micro Computer, Inc.
Active
4,720,973
4/14/2015
TWINPRO
Super Micro Computer, Inc.
Active
4,720,974
4/14/2015
(New 2013 Logo)
active998815359babcimage4a01.gif [active998815359babcimage4a01.gif]
Super Micro Computer, Inc.
Active
4,840,535
10/27/2015
SUPERSTORAGE
Super Micro Computer, Inc.
Active
4,943,468
4/19/2016
SMCI
Super Micro Computer, Inc.
Active
4,983,375
6/21/2016
FAT TWIN
(block letters)
Super Micro Computer, Inc.
Active
4,993,641
7/5/2016
MICROBLADE
Super Micro Computer, Inc.
Active
5,191,290
4/25/2017
BIGTWIN
Super Micro Computer, Inc.
Active
5,200,188
5/9/2017



3.
Borrowers’ and Subsidiaries’ copyrights:



None.
4.
Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):



Initial Platform Contribution Transaction Agreement dated as of May 1, 2016
(copy already provided to Agent)


Technology License Agreement dated as of October 27, 2016 by and between Super
Micro Computer, B.V. and FiberHome Telecommunication Technologies Co., Ltd.
(copy already provided to Agent)


SCHEDULE 9.1.14
to
Loan and Security Agreement





--------------------------------------------------------------------------------





ENVIRONMENTAL MATTERS


None, other than matters previously disclosed to Agent in writing prior to the
U.S. Closing Date and Dutch Closing Date concerning 750 Ridder Park, San Jose,
CA 95131 and in connection with that certain Credit Agreement dated as of June
30, 2016 by and among Super Micro Computer, Inc., Super Micro Computer B.V., and
Bank of America, N.A., among others.







--------------------------------------------------------------------------------






SCHEDULE 9.1.15
to
Loan and Security Agreement
RESTRICTIVE AGREEMENTS
None.











--------------------------------------------------------------------------------






SCHEDULE 9.1.16
to
Loan and Security Agreement
LITIGATION
1.
Proceedings and investigations pending against Borrowers or Subsidiaries:



Shareholder Lawsuits


On September 4, 2015, Deason v. Super Micro Computer, Inc., No. 5:15-cv-04049
EJD, a securities class action, was filed against the Company, its Chief
Executive Officer, Charles Liang, and its former Chief Financial Officer, Howard
Hideshima in the U.S. District Court for the Northern District of California.
The court dismissed an earlier version of the operative complaint with leave to
amend. The operative Second Amended Complaint alleges that defendants violated
the securities laws by issuing false certifications of internal controls over
financial reporting, and false financial statements for the Company’s fiscal
First Quarter 2016. Plaintiff seeks damages on behalf of an alleged class of
investors who purchased the Company’s common stock between September 15, 2014
and November 16, 2015.  Defendants filed a motion to dismiss the Second Amended
Complaint, which is pending.


On December 18, 2015, City Of Pontiac General Employees’ Retirement System v.
Liu, No. 5:15-cv-04049 EJD, a purported shareholder derivative action, was filed
in the U.S. District Court for the Northern District of California. The
complaint sues current and former officers and current and former members of the
Board of Directors, and seeks damages purportedly on behalf of the Company based
on allegations similar to those alleged in the Deason securities class action
litigation described above.  The parties have agreed to stay the case pending
certain further developments in the Deason securities class action.


On February 8, 2018, two complaints were filed against the Company, its Chief
Executive Officer, Charles Liang, and its former Chief Financial Officer, Howard
Hideshima, in the U.S. District Court for the Northern District of California. 
The lawsuits are captioned Hessefort v. Super Micro Computer, Inc., et al., No.
18-cv-00838, and United Union of Roofers v. Super Micro Computer, Inc., et al.,
No. 18-cv-00850.  The complaints contain similar allegations, claiming that the
defendants violated Section 10(b) of the Securities Exchange Act due to alleged
material misstatements and/or omissions in the Company’s public statements
regarding recognition of revenue.  No defendants have appeared in either lawsuit
to date.


SEC Investigation


On August 31, 2015, the Company filed a Form 12b-25 relating to the filing of
its Annual Report on Form 10-K for the fiscal year ended June 30, 2015.  The
Form 12b-25 disclosed that the Company’s Form 10-K filing was delayed as the
Company investigated irregularities regarding certain cooperative marketing
expenses (the “Marketing Expense Matter”).  The Company





--------------------------------------------------------------------------------





completed the investigation, and the Company timely filed its Form 10-K within
the extension period.  No changes to the Company’s previously announced
financial results were required in that filing.  The Securities and Exchange
Commission (“SEC”) commenced an investigation of the Marketing Expense Matter,
and a formal order of investigation issued on October 25, 2016 pursuant to which
the SEC has obtained documents and taken testimony of a number of individuals. 
The Company has cooperated with the investigation, which is ongoing.


As disclosed in the Company’s Form 12b-25 filed on August 29, 2017 and its Form
8-K filed on September 14, 2017, the Company was unable to file its 2017 Form
10-K within the prescribed time period because the Company had not yet completed
its financial statements.  As the Company has previously publicly announced, in
connection with the in-process audit of the Company’s financial results for the
year ended June 30, 2017, a sales transaction was subject to additional inquiry
and review (the “Revenue Recognition Matter”).  The transaction in question,
representing approximately $8.8 million in revenue, was originally recorded as
revenue during the quarter ended December 31, 2016.   However, prior to review
by the Company’s independent registered public accounting firm and prior to the
Company’s public announcement of its results for the quarter, the Company
reversed this recognition and the revenue was recognized in the following
quarter ended March 31, 2017.  Acting under the authority of its investigation
of the Marketing Expense Matter, the SEC has expanded its investigation to
include the Revenue Recognition Matter.  The Company has produced documents
relating to the Revenue Recognition Matter and is continuing to cooperate with
the SEC investigation. 




2.
Threatened proceedings or investigations of which any Borrower or Subsidiary is
aware:



None.


3.
Pending Commercial Tort Claim(s) of any Obligor:



None.







--------------------------------------------------------------------------------






SCHEDULE 9.1.20
to
Loan and Security Agreement
LABOR CONTRACTS
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:


None.









--------------------------------------------------------------------------------






SCHEDULE 10.2.2
to
Loan and Security Agreement
EXISTING LIENS


Debtor: SUPER MICRO COMPUTER, INC.
Jurisdiction: DELAWARE SECRETARY OF STATe
Secured Party:
File Number:
Date Filed:
Lapse Date:
Subsequent Filings:
Collateral:
Status:
Bank of America, N.A.
2010 2131468
06/18/2010
06/18/2020
Amendment filed 10/03/11;
Continuation filed 01/13/15
Blanket
Active
Dell Financial Services L.L.C.
2011 3486688
09/12/2011
09/12/2021
Continuation filed 08/15/16
Leased equipment
Active
Wells Fargo Bank, N.A.
2013 2966944
07/31/2013
07/31/2018
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2013 4476900
11/13/2013
11/13/2018
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 0966051
03/12/2014
03/12/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 1725233
05/02/2014
05/02/2019
 
Specific equipment
Active
Nissan Motor Acceptance Corporation
2014 1827468
05/08/2014
05/08/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 1856392
05/12/2014
05/12/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 2159135
06/03/2014
06/03/2019
 
Specific equipment (filed as fixture filing with real estate legal description
of real property on Exhibit A)
Active
Wells Fargo Bank, N.A.
2014 2987113
07/28/2014
07/28/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 3087640
08/01/2014
08/01/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 3338654
08/20/2014
08/20/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 3410115
08/25/2014
08/25/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 4141164
10/15/2014
10/15/2019
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2014 4862462
12/03/2014
12/03/2019
 
Specific equipment
Active






--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.
2015 1768570
04/24/2015
04/24/2020
 
Specific equipment
Active
Crown Equipment Corporation
2016 2180097
04/13/2016
04/13/2021
 
Leased equipment
Active
Bank of America, N.A., as Agent
2016 4000780
07/01/2016
07/01/2021
 
Blanket lien
Active
Wells Fargo Bank, N.A.
2016 7377532
11/29/2016
11/29/2021
 
Specific equipment
Active
Wells Fargo Bank, N.A.
2016 7588864
12/07/2016
12/07/2021
 
Specific equipment
Active
Raymond Leasing Corporation
2017 1648341
03/13/2017
03/13/2022
 
Leased equipment
Active
Bank of the West
2017 4979230
07/27/2017
07/27/2022
 
Leased equipment
Active
Technology Finance Corporation
2018 0082681
01/04/2018
01/04/2023
 
Leased equipment
Active







DEBTOR: SUPER MICRO COMPUTER, INC.
JURISDICTION: SANTA CLARA COUNTY, CALIFORNIA
Secured Party:
File Number:
Date Filed:
Collateral:
Status:
Trustee: PRLAP, Inc.
Beneficiary: Bank of America, N.A.
23354284
07/01/2016
Fixture filing
Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing filed on 07/01/2016; Document Number: 23354284
First Modification of Deed of Trust, Security Agreement, Assignment of Leases
and Rents and Fixture Filing filed 05/18/2017; Document Number 23653149
Active














--------------------------------------------------------------------------------






loanexibit.jpg [loanexibit.jpg]



